UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2011 Date of reporting period:	August 1, 2010 – July 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Premier Income Trust Annual report 7 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Terms and definitions 13 Trustee approval of management contract 14 Other information for shareholders 18 Financial statements 19 Federal tax information 97 Shareholder meeting results 97 About the Trustees 98 Officers Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poor’s downgraded U.S. sovereign debt to AA+ from AAA on August 5. Markets did show signs of stabilizing after the initial shock wore off, but it seems clear that volatility will be with us in the nearterm. Putnam’s investment team believes the downgrade will have limited impact on the real economy today and that many investment opportunities still exist. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in this environment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking broad diversification across global bond markets When Putnam Premier Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. Lower-rated, higher-yielding corporate bonds were relatively new, having just been established in the late 1970s. And, at the time of the fund’s launch, few investors were venturing outside the United States for fixed-income opportunities. The bond investment landscape has undergone a transformation since the fund’s launch. The U.S. investment-grade market added new sectors, and the high-yield corporate bond sector has grown significantly. Outside the United States, the advent of the euro has resulted in a large market of European bonds. And there are also growing opportunities to invest in the debt of emerging-market countries. The fund is designed to keep pace with this market expansion. To process the market’s increasing complexity, Putnam’s fixed-income group aligns teams of specialists with the varied investment opportunities. Each group identifies what it considers to be compelling strategies within its area of expertise. The fund’s portfolio managers select from among these strategies, systematically building a diversified portfolio that seeks to carefully balance risk and return. As different factors drive the performance of the various fixed-income sectors, the managers seek to take advantage of changing market leadership in pursuit of high current income. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end fund’s net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the fund’s assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand and may be higher or lower than the NAV. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared to fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. 4 Interview with your fund’s portfolio manager D. William Kohli What was the investment environment like in the bond markets during the fund’s fiscalyear? The bond market’s non-Treasury sectors generally delivered solid returns during the past 12 months. In early November, the Federal Reserve Board [the Fed] announced a second round of quantitative easing, dubbed “QE2.” Under the program, the Fed committed to purchase an additional $600 billion of Treasury bonds by the end of June 2011. Investors had widely anticipated the Fed’s announcement, and Treasury rates jumped higher in the fourth quarter of 2010 and early months of 2011. During this time, so-called “spread sectors” generally performed well as investors regained their appetite for risk. After relative stability in the first quarter, however, in June and July some weaker-than-expected economic data and political gridlock surrounding attempts to raise the U.S. debt ceiling reignited fears of a double-dip recession. Many investors responded by selling off riskier assets and moving money into U.S. Treasuries and global government bonds. Despite these recent declines, the non-government sectors of the market generated solid total returns during the past year, with corporate and mortgage-related bonds among the top-performing sectors. The fund outperformed its benchmark by a substantial margin during the past 12 months. What factors drove those gains? The fund’s benchmark, the Barclays Capital Government Bond Index, is composed primarily of U.S. government-backed securities, which continued to offer extremely low yields during the period and lagged the returns of bond market segments with greater perceived risks. Although 2008 may This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/11. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 13. 5 seem rather distant to some investors, the price declines that certain non-Treasury sectors experienced during the financial crisis were so severe that even today, nearly three years later, we believe many areas of the market still appear undervalued relative to their historical averages. One example is high-yield corporate debt. The yield spread relative to U.S. Treasuries in the high-yield sector had widened to record levels during the height of the financial crisis, as weaker companies defaulted on their debt or went out of business entirely. Those companies that survived the crisis, however, emerged much stronger. Today, the default rate among high-yield issuers is well below its long-term average, as companies have much stronger balance sheets and continue to generate solid earnings. The fund’s significant allocation to high-yield bonds was a key contributor to its outperformance of the benchmark, as the high-yield category was among the top-performing bond market sectors for theperiod. Our positioning in the mortgage-backed securities market also continued to produce solid gains, particularly within non-agency residential mortgage-backed securities [RMBS]. Non-agency mortgages lack the support of any government entity, such as Fannie Mae or Freddie Mac. And like high-yield corporate debt, valuations in this Credit qualities are shown as a percentage of net assets as of 7/31/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard& Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 sector still appear depressed relative to their pre-crisis levels. Because of this, even if home prices continue to deteriorate and defaults on mortgage payments increase, we believe our holdings in this sector would still be undervalued relative to the cash flows that we anticipate they will generate. Late in the period, the Fed began to sell portions of its “Maiden Lane” portfolio — a name taken from a street that runs beside the New York Federal Reserve in Manhattan. This led to some weakness in the market, as demand failed to keep pace with the increased supply. Another form of mortgage-backed security that performed well during the year was interest-only collateralized mortgage obligations, or CMO IOs. By way of background, CMOs are securities backed by the payments from pools of mortgages, and, as the name suggests, IO securities are tied specifically to the interest payments on those mortgages. CMO IOs are designed so that the longer homeowners take to pay down their mortgages, the more money security holders will earn from interest payments on those loans. Refinancing activity on the mortgage pools underlying the CMO IOs that we held remained at low levels, as bank-lending standards remained fairly tight over the period. We also believe that most homeowners who are capable of refinancing already have. This particular strategy has been a strong contributor to the fund’s performance for some time, and over the course of 2011 we’ve been paring our exposure, given that valuations are not as attractive as they had This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 7/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 been a year ago. In implementing our CMO IO strategy, we used interest-rate swaps and options to hedge the fund’s duration — or sensitivity to interest-rate changes — to isolate the prepayment risks associated with the securities, which we believed offered attractive return potential. Throughout the period, we took tactical positions designed to benefit from a flattening yield curve. As a reminder, the yield curve is a graphical representation of how the yields of bonds of various maturities compare. Usually, bonds with longer maturities offer higher yields than short-term bonds. This is true today, but the difference between the short and the long end of the curve is greater than is typical. For more than two years, the Fed has kept the short end of the curve anchored around zero after it cut the benchmark for short-term interest rates, the federal funds rate, to a target of less than 0.25%. For comparison, for the first half of 2011, the yield on the 30-year U.S. Treasury bond was more than 4%. Although long-term rates declined slightly in 2011, short-term rates remained essentially unchanged, and our strategy produced mixed results, and we have recently reduced the size of our position. In implementing this strategy, we primarily used Treasury futures, as well as interest-rate swaps and swaptions, which involve the transfer — or “swap” — of a fixed amount and a variable amount between two parties. How is the fund positioned in the international markets? The fund has a modest allocation to emerging-market debt, one of the better-performing asset classes in recent years. Our allocation is primarily divided between two types of markets: those that we believe were oversold during the 2008 financial crisis and are still in the process of recovering, such as Argentina and Venezuela, and those countries that This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 export commodities and stand to benefit from a global economic recovery, such as Russia and Brazil. While we believe the fundamentals are attractive in emerging markets— where governments and households have manageable debt loads and inflation remains relatively subdued — we feel that valuations have become somewhat stretched, and we are being highly selective with our investments. That said, our exposure to emerging markets was a contributor to relative performance over the fund’s fiscalyear. Our active currency management detracted from returns during the period. The fund’s exposure to the Norwegian krone and Swedish krona proved negative for performance, as did the fund’s short positions to the Japanese yen and British pound. The fund’s exposure to the Australian dollar as well as some emerging-market currencies helped returns somewhat, as did the fund’s short position to the euro, but these positive contributors were not enough to fully offset the detractors. Throughout the period, we primarily implemented our currency views by buying and selling forward currencycontracts. The fund reduced its distribution rate during the year. What led to that decision? The fund’s distribution rate was lowered during the period to $0.051 per share from $0.059 per share. During the past 12months, we’ve been adopting a more conservative stance and, as a result, the fund has generated less current income. That said, we are always monitoring the fund’s risk profile and will adjust it going forward based on marketopportunities. What is your outlook for the bond markets over the coming months, and how do you plan to position the fund? Since the close of the fund’s fiscal year, volatility in riskier asset classes has increased significantly. Part of the downturn stems from investors’ concerns over an uncertain political climate: The eleventh-hour agreement to raise the federal debt ceiling was followed closely by Standard & Poor’s unprecedented downgrade of U.S. Treasury debt from AAA to AA+. The Fed, meanwhile, recently stated that its near-zero interest-rate policy would remain in place through the middle of 2013, which many market-watchers have interpreted as a response to increased weakness in the U.S. economy. At Putnam, we believe the chance of a double-dip recession is higher today than six months ago, but we do not believe that a recession is the most likely outcome. Rather, our analysis suggests that, as was the case in 2010, the second half of this year has the potential to be stronger than the first. In our view, temporary setbacks stemming from supply disruptions due to the natural disasters in Japan, as well as from spikes in food and energy prices, should give way to more stable growth in the third and fourth quarters of 2011 barring any unforeseen global economic shocks. Turning to the bond markets, as I mentioned earlier, credit spreads have narrowed greatly since late 2008, but we believe there are still pockets of opportunity in many market segments. As a result, we plan to maintain the fund’s positions in high-yield bonds, CMO IOs, and non-agency RMBS. With regard to credit, we have a favorable view of both investment-grade and high-yield corporate bonds, as a wide range of companies are benefiting from improving fundamentals and a supportive technical environment in the corporate debt market. And we believe our positions in non-agency RMBS can continue to produce attractive cash flows even under most worst-case scenarios. With regard to our prepayment strategies, although we are more mindful of valuations today, we still believe IO CMOs should fare relatively well amid ongoing weakness in the housing market and an environment of tighter 9 standards for borrowers. Given the prospect of government budget challenges for years to come, combined with increased inflationary pressures, our inclination is to keep duration short in the portfolio. We believe there are more attractive opportunities than taking on interest-rate risk, including those in our credit and prepaymentstrategies. Thank you, Bill, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management, and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1987. Bill manages your fund with a team of portfolio managers, including Michael Atkin, Kevin Murphy, Michael Salm, and Paul Scanlon. (Former portfolio manager Rob Bloemker departed from Putnam Investments during the fund’s fiscal year ended 7/31/11. Mr. Salm joined the portfolio team for the fund in April 2011. From 1977 to present, he has been employed by Putnam Investment Management, LLC, currently as Co-Head of Fixed Income and previously as Team Leader, Liquid Markets and as Mortgage Specialist.) IN THE NEWS Citing its belief that the U.S. deficit reduc tion plan “falls short” of what is needed to stabilize the federal debt situation, ratings agency Standard & Poor’s on August5 reduced the credit rating of long-term U.S. debt to AA+, one notch below the top grade of AAA, with a negative outlook. U.S. short-term debt retained its top rating of A-1+. The historic action triggered a sell-off in global equity markets, adding to recent market volatility stemming from investor concerns regarding the European sovereign debt crisis. The downgrade came just days after Congress and the White House agreed to raise the federal debt ceiling by at least $2.1 trillion, removing the threat of default through 2012. The accord, reached after weeks of contentious debate, includes more than $900 billion in spending cuts during the next 10 years, and establishes a joint congressional committee to identify $1.5trillion in additional cuts. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return and comparative index results for periods ended 7/31/11 Lipper Flexible Barclays Capital Income Funds Government (closed-end) NAV Market price Bond Index category average* Annual average Life of fund (since 2/29/88) 7.98% 7.58% 6.93% 7.44% 10 years 116.13 126.55 68.08 97.18 Annual average 8.01 8.52 5.33 7.01 5 years 41.50 62.86 35.02 40.35 Annual average 7.19 10.25 6.19 6.98 3 years 34.09 45.21 17.50 32.12 Annual average 10.27 13.24 5.52 9.71 1 year 8.65 1.45 3.26 9.59 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/11, there were 5, 4, 4, 3, and 1 fund(s), respectively, in this Lipper category. 11 Fund price and distribution information For the 12-month period ended 7/31/11 Distributions Number 12 Income $0.676 Capital gains — Total Share value NAV Market price 7/31/10 $6.31 $6.67 7/31/11 6.17 6.09 Current yield (end of period) NAV Market price Current dividend rate* 9.92% 10.05% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/11 NAV Market price Annual average Life of fund (since 2/29/88) 7.97% 7.91% 10 years 117.19 142.22 Annual average 8.06 9.25 5 years 42.26 74.87 Annual average 7.30 11.83 3 years 31.95 54.72 Annual average 9.68 15.66 1 year 9.46 12.43 12 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York StockExchange. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees 14 generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as the fund’s assets under management increase. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at that time. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1stquintile in total expenses as of December31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces 15 operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Flexible Income Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2010, there were 6, 5 and 5 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to 16 acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services. 17 Other information for shareholders Important notice regarding share repurchase program In September 2011, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2011, up to 10% of the fund’s common shares outstanding as of October 7, 2011. Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2011, Putnam employees had approximately $350,000,000 and the Trustees had approximately $74,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 19 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Premier Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Premier Income Trust, including the fund’s portfolio, as of July 31, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2011 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Premier Income Trust as of July 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 16, 2011 20 The fund’s portfolio 7/31/11 CORPORATE BONDS AND NOTES (33.8%)* Principal amount Value Basic materials (2.6%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $602,000 $608,020 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 415,000 438,863 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 240,000 189,000 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 620,000 669,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 430,000 455,800 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.247s, 2013 (Netherlands) 165,000 156,750 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 140,000 142,800 Exopack Holding Corp. 144A sr. notes 10s, 2018 345,000 346,725 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 960,000 1,010,400 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 657,000 690,274 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 535,000 554,162 Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017 135,000 145,148 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 476,000 492,660 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 375,000 397,500 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 661,000 736,189 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 270,000 409,093 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $445,000 475,038 INEOS Group Holdings, PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 815,000 1,135,770 JMC Steel Group 144A sr. notes 8 1/4s, 2018 $160,000 166,000 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 678,400 984,223 Lyondell Chemical Co. sr. notes 11s, 2018 $2,150,000 2,434,875 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 1,008,000 1,139,040 Momentive Performance Materials, Inc. notes 9s, 2021 691,000 711,730 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 291,000 261,900 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 140,000 145,600 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 500,000 556,250 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 546,000 556,920 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 834,000 1,344,573 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $125,000 141,875 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 130,000 188,374 21 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Basic materials cont. SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.67s, 2015 (Germany) EUR 339,000 $480,942 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $259,000 264,180 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 341,000 378,510 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 732,000 803,370 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 98,000 103,513 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 550,000 583,000 Styrolution Group GmbH 144A sr. notes 7 5/8s, 2016 (Germany) 245,000 340,794 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 291,000 349,200 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 240,000 237,900 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 531,000 564,851 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 502,000 517,060 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 165,000 160,875 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 494,000 524,875 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 200,000 185,500 Capital goods (1.9%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 466,000 478,815 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 17,000 16,660 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 225,000 241,875 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 244,000 243,695 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 80,000 81,700 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 185,000 204,194 ARD Finance SA 144A 11 1/8s, 2018 (Luxembourg) EUR 100,000 147,541 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 271,059 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 130,000 185,461 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $689,000 740,675 Berry Plastics Corp. company guaranty notes FRN 4.122s, 2014 450,000 416,250 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 225,000 225,563 Berry Plastics Corp. notes 9 3/4s, 2021 56,000 55,720 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 330,000 349,800 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 330,000 337,425 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 100,000 148,279 Delphi Corp. 144A sr. notes 6 1/8s, 2021 $345,000 348,450 Exide Technologies 144A sr. notes 8 5/8s, 2018 220,000 224,400 22 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Capital goods cont. Graham Packaging Co., LP/GPC Capital Corp. company guaranty sr. unsec. notes 8 1/4s, 2017 $230,000 $243,225 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 160,000 159,600 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 367,000 391,773 Kratos Defense & Security Solutions, Inc. 144A company guaranty sr. notes 10s, 2017 155,000 165,463 Kratos Defense & Security Solutions, Inc. 144A sr. notes 10s, 2017 525,000 560,438 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 860,000 1,131,005 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 70,000 76,300 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 587,000 609,013 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 281,563 Pregis Corp. company guaranty notes FRN 6.605s, 2013 EUR 80,000 110,530 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $255,000 252,450 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 350,000 491,676 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 824,000 1,273,396 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. notes 8 1/2s, 2016 (Luxembourg) EUR 843,000 1,234,433 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $310,000 301,475 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 185,000 184,075 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 100,000 96,000 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 120,000 110,700 Reynolds Group Issuer, Inc. 144A sr. notes 7 7/8s, 2019 150,000 151,500 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 9 7/8s, 2019 150,000 151,500 Ryerson, Inc. company guaranty sr. notes 12s, 2015 777,000 825,563 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 370,000 381,100 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 345,000 368,288 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 330,000 341,550 Terex Corp. sr. unsec. sub. notes 8s, 2017 137,000 139,569 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 742,000 788,375 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 320,000 347,200 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 665,000 708,225 Zinc Capital SA 144A sr. notes 8 7/8s, 2018 (Luxembourg) EUR 250,000 357,263 23 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Communication services (4.3%) AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 $200,000 $210,500 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 170,000 176,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 200,000 221,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 400,000 438,000 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 496,525 585,900 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 145,000 155,875 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 415,000 412,925 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 330,000 344,025 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 347,000 369,121 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 195,000 197,438 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 620,000 598,300 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,745,000 1,782,081 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 670,000 664,975 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 870,000 939,600 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,110,000 1,183,538 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 160,000 170,600 CSC Holdings LLC sr. notes 6 3/4s, 2012 196,000 201,390 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 285,000 317,775 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 755,000 783,464 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 340,000 349,775 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 691,000 711,730 Equinix, Inc. sr. unsec. notes 7s, 2021 305,000 317,200 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 140,000 153,650 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,586,000 1,740,635 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 979,000 1,038,964 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 491,000 498,365 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 2,168,562 2,331,204 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 586,000 627,020 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 310,000 333,250 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 305,000 448,041 24 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Communication services cont. Kabel Deutchland V&S 144A sr. notes 6 1/2s, 2018 (Germany) EUR 245,000 $358,748 Level 3 Escrow, Inc. 144A sr. unsec. notes 8 1/8s, 2019 $85,000 85,638 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 529,000 543,878 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 285,000 297,825 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 131,000 139,515 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,064,000 1,130,500 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 326,000 326,815 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 839,000 966,948 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 195,000 206,213 PAETEC Holding Corp. company guaranty sr. notes 9 7/8s, 2018 371,000 397,898 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 616,000 662,200 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 410,000 596,162 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $359,000 364,385 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 140,000 142,100 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 145,000 163,850 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 1,566,000 1,636,470 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 400,145 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 235,000 253,800 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 405,000 432,844 Sprint Capital Corp. company guaranty 8 3/4s, 2032 140,000 151,550 Sprint Capital Corp. company guaranty 6 7/8s, 2028 270,000 256,500 Sprint Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2012 145,000 150,438 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,450,000 2,676,625 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 263,000 263,000 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 145,000 219,715 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 160,000 215,111 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 148,269 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 678,000 1,050,020 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 489,000 734,646 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 677,000 1,037,219 25 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Communication services cont. Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 79,000 $143,754 Wind Acquisition Finance SA sr. notes Ser. REGS, 11 3/4s, 2017 (Netherlands) EUR 350,000 553,328 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 760,000 1,081,494 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) ‡‡ EUR 257,000 417,861 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $140,000 149,800 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 584,000 624,150 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 315,000 333,900 Conglomerates (0.1%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 270,000 299,700 SPX Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2017 160,000 171,600 Consumer cyclicals (6.1%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 60,000 60,900 Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 50,000 50,125 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 560,000 575,400 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 955,000 902,475 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 68,000 68,170 AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 410,000 418,200 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 551,000 574,418 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 390,000 405,600 ARAMARK Holdings Corp. 144A sr. notes 8 5/8s, 2016 ‡‡ 167,000 172,010 Aston Martin Capital, Ltd. 144A company guaranty sr. notes 9 1/4s, 2018 (Jersey) GBP 245,000 383,724 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 $600,000 645,000 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 172,000 147,490 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 164,000 136,940 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 675,000 673,313 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 117,000 119,633 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 235,000 247,631 Building Materials Corp. 144A sr. notes 7s, 2020 140,000 146,650 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 180,000 185,400 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 360,000 364,950 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 320,000 320,800 26 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Consumer cyclicals cont. Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 $1,150,000 $1,029,250 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 845,000 930,556 Carlson Wagonlit BV company guaranty sr. sec. notes FRN Ser. REGS, 7.36s, 2015 (Netherlands) EUR 506,000 675,961 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $170,000 183,813 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 265,000 256,388 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 265,000 261,025 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 705,000 675,919 Cinemark USA, Inc. 144A company guaranty sr. sub. notes 7 3/8s, 2021 100,000 100,000 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 ‡‡ 627,000 674,025 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 214,000 189,390 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 428,000 400,180 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 1,083,000 1,183,178 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 305,000 318,725 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 708,000 1,050,194 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 $540,000 518,400 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 262,000 284,598 DISH DBS Corp. company guaranty 7 1/8s, 2016 135,000 144,113 DISH DBS Corp. company guaranty 6 5/8s, 2014 1,488,000 1,586,580 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 443,000 457,398 DR Horton, Inc. sr. notes 7 7/8s, 2011 60,000 60,000 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 300,000 427,063 FelCor Lodging Escrow, LP 144A sr. notes 6 3/4s, 2019 R $695,000 677,625 Fiat Finance Lux, Ltd. SA company guaranty notes Ser. EMTN, 7 3/8s, 2018 (Italy) EUR 600,000 842,902 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 $890,000 894,846 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 250,000 250,000 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 240,000 244,800 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 45,000 50,681 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 480,000 498,000 Grohe Holding GmbH 144A company guaranty sr. notes FRN 5.471s, 2017 (Germany) EUR 721,000 1,035,660 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) $195,000 214,457 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 260,000 291,379 Gymboree Corp. (The) sr. unsec. notes 9 1/8s, 2018 200,000 193,000 27 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Consumer cyclicals cont. Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $407,000 $404,965 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 140,000 144,375 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,007,000 1,122,805 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 350,000 350,000 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 821,000 837,420 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 1,165,000 1,706,065 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $615,000 643,444 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 75,000 108,591 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $225,000 260,156 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,760,000 1,786,400 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 155,000 161,975 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 360,000 372,600 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 1,747,000 2,473,991 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $460,000 523,792 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 760,000 41,800 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 125,000 125,938 MGM Resorts International company guaranty sr. notes 9s, 2020 240,000 267,000 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 145,000 138,475 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 595,000 623,263 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 1,195,000 1,135,250 Navistar International Corp. sr. notes 8 1/4s, 2021 760,000 829,350 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 315,000 318,150 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 345,000 365,700 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 355,000 331,038 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 266,000 270,655 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,248,000 1,503,840 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 115,000 126,788 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 380,000 397,100 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 235,000 254,388 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 230,000 251,850 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 120,000 130,500 28 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Consumer cyclicals cont. Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 $625,000 $643,750 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 71,000 67,805 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) †† EUR 870,000 1,402,024 QVC Inc. 144A sr. notes 7 1/2s, 2019 $275,000 303,188 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 120,000 118,200 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 325,000 330,688 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 354,000 314,175 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 330,000 340,725 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 145,000 145,725 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 344,000 384,420 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 323,000 294,738 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 81,000 81,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 165,000 171,600 Toys “R” Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 45,000 47,813 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 105,000 107,625 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 135,000 144,450 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 607,000 682,875 Travelport LLC company guaranty 11 7/8s, 2016 299,000 266,110 Travelport LLC company guaranty 9 7/8s, 2014 325,000 303,875 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 581,000 527,258 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 235,000 351,701 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $800,000 880,000 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 50,000 74,404 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 $371,000 421,085 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 455,000 451,588 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) † ‡‡ F 554,961 27,748 Vulcan Materials Co. sr. unsec. unsub. notes 7 1/2s, 2021 175,000 175,543 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 250,000 276,250 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 205,000 240,363 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,206,000 1,278,360 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 310,000 320,850 29 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Consumer cyclicals cont. YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 $305,000 $308,050 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 641,000 695,485 Consumer staples (1.7%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,500,000 976,856 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default) † F $170,069 5,442 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 275,000 298,031 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 730,000 748,250 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 465,000 469,069 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 432,000 471,960 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 380,000 391,400 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 220,000 224,400 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 471,000 519,278 Claire’s Stores, Inc. 144A sr. notes 8 7/8s, 2019 320,000 300,800 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 142,000 156,555 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 279,000 276,210 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 265,000 291,169 Dole Food Co. 144A sr. notes 8s, 2016 207,000 219,161 Dunkin Brands, Inc. 144A sr. unsec. notes 9 5/8s, 2018 110,000 110,961 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 907,000 1,349,532 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $380,000 395,200 Europcar Groupe SA company guaranty sr. sub. bonds FRB Ser. REGS, 4.92s, 2013 (France) EUR 119,000 164,435 Foodcorp (Pty), Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR 180,000 251,786 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $13,000 13,341 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 155,000 160,038 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 360,000 534,881 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 $1,430,000 1,412,125 Landry’s Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 164,000 179,170 Libbey Glass, Inc. sr. notes 10s, 2015 114,000 123,690 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 330,000 347,325 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 170,000 178,925 30 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Consumer staples cont. Refresco Group BV 144A company guaranty sr. bonds 7 3/8s, 2018 (Netherlands) EUR 380,000 $556,572 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 $620,000 632,400 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 643,000 594,775 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 125,000 138,438 Roadhouse Financing, Inc. notes 10 3/4s, 2017 270,000 281,475 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 220,000 227,150 Service Corporation International sr. notes 7s, 2019 180,000 192,150 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 130,000 151,938 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 614,000 683,075 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 430,000 434,300 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 120,000 143,100 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 170,000 177,013 West Corp. 144A sr. notes 7 7/8s, 2019 447,000 445,883 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 51,000 52,913 Energy (5.8%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 345,000 355,350 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 369,000 380,070 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 255,000 305,977 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 666,000 767,795 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 384,000 452,675 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 720,000 753,300 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 465,000 487,088 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 582,000 585,638 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 150,000 153,000 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 669,000 752,625 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 6 7/8s, 2019 120,000 126,000 Carrizo Oil & Gas, Inc. company guaranty sr. unsec notes 8 5/8s, 2018 814,000 866,910 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 325,000 355,063 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 914,000 941,420 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 5,000 5,163 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,150,000 1,351,250 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 309,000 308,228 31 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Energy cont. Complete Production Services, Inc. company guaranty 8s, 2016 $770,000 $808,500 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 515,000 538,175 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 515,000 529,700 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $293,000 325,963 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 1,667,000 1,837,868 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 65,000 65,650 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 850,000 924,375 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 302,000 333,710 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 225,000 231,750 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 945,000 942,638 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 234,000 225,810 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 340,000 340,000 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 420,000 437,850 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 780,000 869,700 Gazprom OAO Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 1,855,000 2,361,267 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 485,000 529,863 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 575,000 641,125 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 316,000 380,906 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 485,000 580,802 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 451,000 463,403 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 1,043,000 1,095,150 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 790,000 790,000 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 492,000 494,460 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 222,000 381,415 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 $160,000 161,200 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 220,000 227,150 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 433,000 461,145 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 1,080,000 1,154,304 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 450,000 503,109 32 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Energy cont. MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) $320,000 $332,800 Milagro Oil & Gas 144A notes 10 1/2s, 2016 520,000 504,400 Nak Naftogaz Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 620,000 681,405 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 698,000 708,470 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 265,000 293,488 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 110,000 121,825 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) † 589,000 380,641 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 675,000 692,719 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 210,000 215,775 Peabody Energy Corp. company guaranty 7 3/8s, 2016 1,146,000 1,297,845 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 44,000 47,520 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 370,535 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 325,000 354,347 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 960,000 1,171,200 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 540,000 607,754 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 960,000 1,022,502 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 225,000 255,938 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 5,035,000 3,242,540 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 650,000 323,375 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 650,000 337,350 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 600,000 463,500 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,705,000 1,186,356 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 300,000 228,000 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 315,000 295,313 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 800,000 853,600 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 215,000 262,300 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 539,000 600,985 33 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Energy cont. Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 $280,000 $290,500 Plains Exploration & Production Co. company guaranty 7s, 2017 150,000 156,750 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 645,000 728,850 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 690,000 831,450 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 950,000 1,144,750 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 350,000 382,375 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 290,000 324,075 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 95,000 99,750 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,344,000 1,424,640 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 190,000 195,700 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 135,000 137,707 Williams Cos., Inc. (The) notes 7 3/4s, 2031 256,000 308,680 Financials (5.4%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 320,000 322,400 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 335,000 341,333 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 117,000 119,633 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 818,000 842,540 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 851,000 870,148 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 240,000 262,800 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,320,000 1,386,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.454s, 2014 85,000 81,170 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 440,000 479,600 Banco Do Brasil 144A sr. unsec. 9 3/4s, 2017 (Brazil) BRL 855,000 579,824 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,350,000 1,372,568 Boparan Holdings LTD 144A sr. notes 9 3/4s, 2018 (United Kingdom) EUR 135,000 180,223 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.061s, 2012 $530,250 528,315 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 374,000 376,805 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 135,000 138,375 CIT Group, Inc. sr. bonds 7s, 2014 59,113 59,557 CIT Group, Inc. 144A bonds 7s, 2017 2,438,000 2,444,095 CIT Group, Inc. 144A bonds 7s, 2016 1,148,000 1,150,870 34 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Financials cont. CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 $470,000 $495,850 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 130,000 140,075 Commerzbank Capital Funding Trust jr. unsec. sub. bonds bank guaranty zero %, 2016 EUR 500,000 539,238 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 $395,000 405,863 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 599,000 649,915 Dresdner Funding Trust I 144A bonds 8.151s, 2031 579,000 523,995 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, Perpetual maturity (Jersey) 399,000 329,175 HSBC Capital Funding LP bank guaranty jr. unsec. sub. FRB 5.13s, Perpetual maturity (Jersey) EUR 486,000 654,947 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $185,000 185,000 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 135,000 136,688 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 895,000 924,088 ING Groep NV jr. unsec. sub. notes 5.775s, perpetual maturity (Netherlands) 540,000 488,700 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 120,000 118,500 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 600,000 632,110 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 37,500,000 862,864 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $641,000 667,441 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 1,330,000 1,267,251 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R 225,000 220,500 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 300,000 330,750 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 444,000 462,870 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 447,000 454,823 RBS Capital Trust III jr. unsec. sub. notes bank guaranty zero %, 2049 (United Kingdom) 525,000 370,125 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 600,000 447,000 Russian Agricultural Bank OJSC Via RSHB Capital SA sub. bonds FRB 6.97s, 2016 (Russia) 5,400,000 5,390,604 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 3/4s, 2018 (Russia) 775,000 892,258 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 775,000 840,875 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 R 133,000 134,496 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 257,000 267,311 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 360,000 375,127 35 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Financials cont. UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Jersey) EUR 327,000 $415,247 UBS AG/Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, 2017 (Jersey) EUR 400,000 582,240 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $425,000 441,197 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.136s, 2014 120,000 110,100 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 1,100,000 1,149,500 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 1,065,000 1,119,635 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 935,000 944,444 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 4,520,000 4,802,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 2,934,000 3,084,514 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 3,965,000 4,159,999 Government (0.2%) Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 53,200,000 1,175,842 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 22,650,000 825,804 Health care (2.0%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 $325,000 331,094 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 364,000 525,226 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $236,000 257,240 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 380,000 401,850 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 455,000 665,030 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 $504,000 504,000 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 857,000 885,924 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 160,000 229,830 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,070,000 1,102,100 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 110,000 112,200 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 340,000 347,225 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 383,000 407,895 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 290,000 303,775 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 125,000 141,875 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 511,000 537,828 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 236,000 240,130 36 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Health care cont. HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 ‡‡ $1,028,000 $1,099,960 HCA, Inc. sr. notes 6 1/2s, 2020 1,580,000 1,603,700 HCA, Inc. sr. sec. notes 9 1/4s, 2016 1,587,000 1,693,131 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 450,000 456,188 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 865,000 856,350 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 345,000 370,013 Select Medical Corp. company guaranty 7 5/8s, 2015 201,000 196,478 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 640,000 656,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 329,569 336,160 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 276,000 313,950 Tenet Healthcare Corp. sr. notes 9s, 2015 749,000 797,685 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 471,000 520,455 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 306,000 312,120 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 70,000 67,550 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 170,000 164,900 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 70,000 68,425 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 74,000 49,210 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 590,000 621,633 Technology (1.4%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 468,000 492,570 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 149,000 151,608 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 430,000 416,025 Buccaneer Merger Sub, Inc. 144A sr. notes 9 1/8s, 2019 431,000 450,934 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 310,000 319,300 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 718,000 728,770 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 96,000 99,840 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 275,000 264,000 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 193,000 206,028 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 462,000 492,608 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 ‡‡ 1,148,044 1,193,966 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 351,000 345,735 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 175,000 187,250 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 110,000 110,825 First Data Corp. 144A sr. bonds 12 5/8s, 2021 907,000 961,420 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 855,000 953,325 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 140,000 157,850 37 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Technology cont. Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 $1,035,000 $1,086,750 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 290,000 310,300 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 1,091,000 1,224,648 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 433,000 454,650 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 817,000 847,638 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 344,000 350,020 Transportation (0.2%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 466,000 499,785 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 655,000 704,944 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 294,000 276,360 Utilities and power (2.1%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,140,000 1,231,200 AES Corp. (The) 144A sr. note 7 3/8s, 2021 310,000 320,850 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 1,111,000 1,430,903 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 $380,000 401,850 Calpine Corp. 144A sr. notes 7 1/4s, 2017 995,000 1,019,875 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 615,000 694,893 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 1,160,000 788,800 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 289,000 249,985 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 135,000 135,000 Edison Mission Energy sr. unsec. notes 7.2s, 2019 292,000 219,730 Edison Mission Energy sr. unsec. notes 7s, 2017 44,000 33,440 El Paso Corp. sr. unsec. notes 7s, 2017 160,000 185,295 El Paso Natural Gas Co. debs. 8 5/8s, 2022 577,000 762,122 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,390,000 1,459,700 Energy Future/Energy Future Intermediate Holdings Finance Co., LLC sr. notes 10s, 2020 784,000 827,233 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 692,000 740,440 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 685,000 722,675 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 105,000 109,988 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 220,000 245,283 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 525,000 644,438 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 2,425,000 2,955,736 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 1,375,000 1,385,313 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 255,000 274,436 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 120,000 123,351 38 CORPORATE BONDS AND NOTES (33.8%)* cont. Principal amount Value Utilities and power cont. Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 $145,000 $171,361 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 310,000 286,750 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 364,000 534,980 Total corporate bonds and notes (cost $284,257,748) MORTGAGE-BACKED SECURITIES (23.7%)* Principal amount Value Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 $318,946 $255,157 Ser. 01-1, Class K, 6 1/8s, 2036 718,000 535,987 Ser. 07-5, Class XW, IO, 0.421s, 2051 212,931,003 3,553,776 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.403s, 2036 4,852,305 2,984,168 FRB Ser. 07-B, Class A1, 0.396s, 2047 3,111,914 1,929,387 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.397s, 2047 3,601,820 1,962,992 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.159s, 2047 2,431,249 1,482,302 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 36A1, 5.969s, 2036 9,503,635 6,129,844 FRB Ser. 06-3, Class 35A1, 5.627s, 2036 6,578,719 4,267,944 FRB Ser. 07-1, Class 21A1, 5.138s, 2047 2,596,968 1,441,317 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.467s, 2036 2,812,240 759,305 FRB Ser. 06-IM1, Class A1, 0.417s, 2036 1,106,085 530,921 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A1A, 5.344s, 2037 1,259,889 702,984 FRB Ser. 06-AR5, Class 2A5A, 5.242s, 2036 2,416,066 1,241,097 FRB Ser. 07-AR1, Class A3, 0.407s, 2037 5,687,720 3,298,878 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.056s, 2044 65,840,752 285,356 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.869s, 2014 (United Kingdom) GBP 868,987 999,421 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 444,138 547,289 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.76s, 2036 $10,569,230 6,552,923 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 2,078,799 1,993,698 FRB Ser. 06-18CB, Class A7, 0.537s, 2036 3,546,377 1,844,116 FRB Ser. 06-HY11, Class A1, 0.307s, 2036 4,025,983 2,355,200 Countrywide Home Loans FRB Ser. 05-HYB4, Class 2A1, 2.74s, 2035 1,063,858 723,424 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.618s, 2035 188,764 26,236 FRB Ser. 05-R3, Class AF, 0.587s, 2035 185,486 154,881 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 691,000 225,026 39 MORTGAGE-BACKED SECURITIES (23.7%)* cont. Principal amount Value Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 3A1, 2.938s, 2036 $1,987,463 $1,291,851 FRB Ser. 06-AR1, Class 1A3, 0.517s, 2036 7,462,643 3,283,563 FRB Ser. 06-AR6, Class A6, 0.377s, 2037 5,526,061 2,818,291 FRB Ser. 06-AR3, Class A1, 0.377s, 2036 2,327,772 992,940 FRB Ser. 07-AR3, Class 2A2A, 0.367s, 2037 5,008,012 3,205,128 FRB Ser. 06-AR6, Class A4, 0.357s, 2037 1,525,052 945,532 FRB Ser. 06-AR3, Class A5, 0.357s, 2036 5,696,364 3,645,673 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 552,708 538,890 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.683s, 2014 (United Kingdom) GBP 303,775 99,820 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.854s, 2032 $566,704 941,342 IFB Ser. 3408, Class EK, 25.043s, 2037 411,656 638,435 IFB Ser. 2979, Class AS, 23.59s, 2034 227,820 318,709 IFB Ser. 3072, Class SM, 23.113s, 2035 638,173 966,153 IFB Ser. 3072, Class SB, 22.966s, 2035 571,621 861,477 IFB Ser. 3031, Class BS, 16.259s, 2035 868,195 1,160,199 IFB Ser. 3727, Class PS, IO, 6.514s, 2038 7,149,657 1,241,884 IFB Ser. 3287, Class SE, IO, 6.514s, 2037 3,058,366 523,500 IFB Ser. 3398, Class SI, IO, 6.464s, 2036 4,031,515 528,814 IFB Ser. 3485, Class SI, IO, 6.364s, 2036 798,220 138,595 IFB Ser. 3751, Class SB, IO, 5.854s, 2039 16,237,504 2,600,111 IFB Ser. 3852, Class TB, 5.814s, 2041 3,212,115 3,080,740 IFB Ser. 3768, Class PS, IO, 5.814s, 2036 5,040,734 800,815 Ser. 3645, Class ID, IO, 5s, 2040 2,866,219 449,968 Ser. 3653, Class KI, IO, 5s, 2038 6,345,384 995,464 Ser. 3632, Class CI, IO, 5s, 2038 3,338,416 538,887 Ser. 3626, Class DI, IO, 5s, 2037 2,337,806 249,561 Ser. 3740, Class IP, IO, 5s, 2037 13,342,263 2,122,887 Ser. 3623, Class CI, IO, 5s, 2036 2,104,412 356,984 Ser. 3747, Class HI, IO, 4 1/2s, 2037 1,490,931 221,156 Ser. 3738, Class MI, IO, 4s, 2034 15,771,694 1,957,921 Ser. 3736, Class QI, IO, 4s, 2034 19,019,721 2,351,462 Ser. 3751, Class MI, IO, 4s, 2034 21,048,628 2,657,810 Ser. 3740, Class KI, IO, 4s, 2033 10,219,279 1,228,051 Ser. 3707, Class HI, IO, 4s, 2023 2,994,870 271,964 Ser. 3707, Class KI, IO, 4s, 2023 5,327,305 406,207 Ser. T-57, Class 1AX, IO, 0.425s, 2043 2,506,815 35,920 Ser. 3124, Class DO, PO, zero %, 2036 48,709 37,655 FRB Ser. 3251, Class TC, zero %, 2036 27,670 27,604 FRB Ser. 3072, Class TJ, zero %, 2035 15,337 15,335 FRB Ser. 3326, Class WF, zero %, 2035 31,163 25,698 FRB Ser. 3030, Class EF, zero %, 2035 41,920 37,728 FRB Ser. 3033, Class YF, zero %, 2035 1,481 1,459 FRB Ser. 3412, Class UF, zero %, 2035 16,925 15,926 FRB Ser. 3007, Class LU, zero %, 2035 20,260 16,208 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.777s, 2036 815,475 1,482,222 IFB Ser. 07-53, Class SP, 23.513s, 2037 571,148 875,156 40 MORTGAGE-BACKED SECURITIES (23.7%)* cont. Principal amount Value Federal National Mortgage Association IFB Ser. 08-24, Class SP, 22.597s, 2038 $488,906 $730,777 IFB Ser. 05-75, Class GS, 19.688s, 2035 624,686 873,612 IFB Ser. 05-83, Class QP, 16.907s, 2034 624,640 842,685 IFB Ser. 10-135, Class SP, IO, 6.413s, 2040 7,942,011 1,536,755 IFB Ser. 11-51, Class SK, IO, 6.263s, 2041 8,641,714 1,620,149 IFB Ser. 10-35, Class SG, IO, 6.213s, 2040 12,046,367 2,462,277 IFB Ser. 11-51, Class SM, IO, 5.663s, 2041 14,900,783 2,286,227 IFB Ser. 10-46, Class WS, IO, 5.563s, 2040 12,195,024 1,637,060 Ser. 374, Class 6, IO, 5 1/2s, 2036 2,628,723 523,011 Ser. 10-21, Class IP, IO, 5s, 2039 5,939,127 1,259,546 Ser. 10-92, Class CI, IO, 5s, 2039 3,452,478 730,161 Ser. 398, Class C5, IO, 5s, 2039 2,378,873 475,775 Ser. 10-13, Class EI, IO, 5s, 2038 1,620,905 197,254 Ser. 378, Class 19, IO, 5s, 2035 7,069,246 1,474,574 Ser. 366, Class 22, IO, 4 1/2s, 2035 2,408,253 246,846 Ser. 406, Class 2, IO, 4s, 2041 9,066,236 2,062,569 Ser. 406, Class 1, IO, 4s, 2041 5,675,199 1,291,108 Ser. 03-W10, Class 1, IO, 1.492s, 2043 1,109,909 49,946 Ser. 00-T6, IO, 0.774s, 2030 4,565,120 98,666 Ser. 99-51, Class N, PO, zero %, 2029 68,295 62,428 FRB Ser. 05-45, Class FG, zero %, 2035 130,035 131,450 IFB Ser. 06-48, Class FG, zero %, 2036 35,557 32,442 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.106s, 2020 F 5,667,028 169,363 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 594,870 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 131,765 119,906 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.89s, 2041 6,832,344 6,886,593 IFB Ser. 11-56, Class SG, 6.89s, 2041 3,802,621 3,840,267 IFB Ser. 10-142, Class SA, IO, 6.514s, 2039 7,270,542 1,272,345 IFB Ser. 10-151, Class SL, IO, 6.514s, 2039 3,744,896 744,560 IFB Ser. 10-85, Class AS, IO, 6.464s, 2039 7,109,767 1,324,194 IFB Ser. 10-98, Class QS, IO, 6.414s, 2040 7,445,453 1,369,219 IFB Ser. 10-88, Class SA, IO, 6.364s, 2040 7,696,078 1,544,295 IFB Ser. 10-157, Class SN, IO, 6.364s, 2038 7,202,065 1,236,090 IFB Ser. 11-79, Class AS, IO, 5.924s, 2037 8,472,051 1,275,327 IFB Ser. 10-113, Class DS, IO, 5.914s, 2039 5,758,179 959,658 IFB Ser. 10-115, Class SN, IO, 5.914s, 2038 3,606,025 596,184 IFB Ser. 10-115, Class AS, IO, 5.864s, 2040 5,224,573 990,840 IFB Ser. 10-116, Class SL, IO, 5.864s, 2039 3,648,896 643,008 IFB Ser. 10-168, Class SL, IO, 5.814s, 2040 4,622,276 836,493 IFB Ser. 10-121, Class SE, IO, 5.814s, 2040 6,462,842 1,131,644 IFB Ser. 10-89, Class SD, IO, 5.744s, 2040 5,637,595 1,037,148 IFB Ser. 10-116, Class SA, IO, 5.714s, 2040 9,518,281 1,754,314 IFB Ser. 11-70, Class SM, IO, 5.704s, 2041 5,451,000 1,400,198 IFB Ser. 11-70, Class SH, IO, 5.704s, 2041 5,599,000 1,437,263 Ser. 11-70, PO, zero %, 2041 12,639,095 9,449,872 Ser. 06-36, Class OD, PO, zero %, 2036 33,328 30,925 41 MORTGAGE-BACKED SECURITIES (23.7%)* cont. Principal amount Value GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.331s, 2039 $152,971,504 $2,715,991 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.344s, 2037 6,156,485 3,817,021 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.434s, 2037 4,099,942 2,582,964 FRB Ser. 07-AR9, Class 2A1, 5.369s, 2037 2,445,682 1,467,409 FRB Ser. 06-AR25, Class 5A1, 5.365s, 2036 3,835,315 2,247,601 FRB Ser. 07-AR11, Class 1A1, 4.657s, 2037 1,618,641 849,787 FRB Ser. 06-AR25, Class 3A1, 4.082s, 2036 2,103,652 1,009,753 FRB Ser. 06-AR3, Class 2A1A, 2.791s, 2036 2,161,079 1,102,150 FRB Ser. 06-AR39, Class A1, 0.367s, 2037 8,628,656 4,637,902 FRB Ser. 06-AR35, Class 2A1A, 0.357s, 2037 3,104,515 1,667,960 FRB Ser. 06-AR15, Class A1, 0.307s, 2036 3,216,282 1,551,856 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.387s, 2037 4,460,082 2,230,041 FRB Ser. 06-A7, Class 1A1, 0.347s, 2036 2,397,748 1,209,364 FRB Ser. 06-A6, Class 1A1, 0.347s, 2036 1,831,776 1,047,365 FRB Ser. 07-A1, Class 1A1A, 0.327s, 2037 1,802,378 738,975 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.143s, 2051 126,496,523 1,377,054 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 492,082 465,017 Ser. 98-C4, Class J, 5.6s, 2035 965,000 980,054 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class K, 6.529s, 2035 F 1,440,000 1,406,512 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.317s, 2037 F 1,746,772 877,753 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.394s, 2028 F 1,109,368 30,523 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.195s, 2037 1,033,545 62,013 Ser. 07-C5, Class X, IO, 4.721s, 2049 4,366,289 316,556 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 3,360,000 2,923,200 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.385s, 2036 1,317,074 816,586 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.731s, 2012 2,771 15 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 285,000 11,400 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 376,000 376,000 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.11s, 2036 1,441,134 879,828 FRB Ser. 07-4, Class 1A1, 0.427s, 2037 1,911,441 831,477 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.029s, 2045 7,966,171 1,115,264 Ser. 07-4, Class 1A4, IO, 1s, 2045 11,075,714 449,951 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.526s, 2035 1,733,807 213,346 Ser. 05-RF3, Class 1A, IO, 5.341s, 2035 1,538,344 225,349 FRB Ser. 05-RF3, Class 1A, 0.537s, 2035 1,538,344 1,153,758 FRB Ser. 05-RF1, Class A, 0.537s, 2035 1,733,807 1,300,355 42 MORTGAGE-BACKED SECURITIES (23.7%)* cont. Principal amount Value Ursus PLC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 409,617 $33,650 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.379s, 2046 $34,142,566 529,893 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.487s, 2018 917,000 550,200 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.337s, 2036 3,760,815 1,729,975 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.497s, 2037 2,293,597 1,250,010 FRB Ser. 07-0C2, Class A1, 0.287s, 2037 6,611,079 3,735,259 Total mortgage-backed securities (cost $203,297,090) ASSET-BACKED SECURITIES (12.6%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.337s, 2036 $271,000 $115,927 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.062s, 2034 82,308 26,455 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 1,443,845 996,253 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.257s, 2037 915,344 347,831 Conseco Finance Securitizations Corp. Ser. 00-5, Class A7, 8.2s, 2032 3,448,117 2,823,146 Ser. 00-1, Class A5, 8.06s, 2031 1,536,009 1,182,727 Ser. 00-4, Class A5, 7.97s, 2032 306,747 248,465 Ser. 00-5, Class A6, 7.96s, 2032 1,464,731 1,186,432 Ser. 02-1, Class M1F, 7.954s, 2033 1,584,000 1,753,160 Ser. 00-6, Class A5, 7.27s, 2031 3,084,901 3,239,764 FRB Ser. 02-1, Class M1A, 2.236s, 2033 4,468,000 3,871,980 FRB Ser. 01-4, Class M1, 1.936s, 2033 573,000 306,166 Countrywide Asset Backed Certificates FRB Ser. 06-6, Class 2A3, 0.467s, 2036 9,381,000 2,884,658 FRB Ser. 07-3, Class 2A2, 0.357s, 2047 2,977,000 2,092,599 FRB Ser. 07-8, Class 2A2, 0.317s, 2037 4,125,000 2,980,313 FRB Ser. 06-25, Class 2A2, 0.307s, 2047 1,900,000 1,752,750 FRB Ser. 07-1, Class 2A2, 0.287s, 2037 2,985,000 2,186,513 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 907,078 45,354 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.337s, 2036 2,540,000 1,295,400 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.562s, 2043 F EUR 2,785,000 1,848,592 FRB Ser. 03-2, Class 3C, 3.326s, 2043 F GBP 1,337,631 887,876 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $1,682,107 1,076,548 Ser. 94-4, Class B2, 8.6s, 2019 627,569 318,331 Ser. 93-1, Class B, 8.45s, 2018 320,529 248,114 Ser. 96-6, Class M1, 7.95s, 2027 1,075,000 1,032,000 Ser. 96-8, Class M1, 7.85s, 2027 754,000 773,828 Ser. 99-5, Class A6, 7 1/2s, 2030 1,341,305 1,153,522 Ser. 95-8, Class B1, 7.3s, 2026 704,416 701,682 Ser. 95-4, Class B1, 7.3s, 2025 726,329 748,239 Ser. 97-6, Class M1, 7.21s, 2029 1,842,000 1,628,989 43 ASSET-BACKED SECURITIES (12.6%)* cont. Principal amount Value Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $18,545 $18,264 Ser. 98-2, Class A6, 6.81s, 2028 502,727 536,319 Ser. 99-3, Class A7, 6.74s, 2031 1,265,503 1,266,690 Ser. 99-2, Class A7, 6.44s, 2030 206,512 216,815 Ser. 99-1, Class A6, 6.37s, 2025 20,494 21,128 Ser. 98-4, Class A5, 6.18s, 2030 607,019 622,672 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,588,757 2,614,645 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.487s, 2036 5,856,536 3,162,529 FRB Ser. 05-15, Class 2A2, 0.437s, 2036 3,144,322 2,040,136 FRB Ser. 05-14, Class 2A2, 0.437s, 2035 8,576,212 4,759,798 FRB Ser. 05-11, Class 3A4, 0.437s, 2035 2,939,226 2,424,862 FRB Ser. 06-19, Class A3A, 0.427s, 2036 1,065,473 532,737 FRB Ser. 07-3, Class A4A, 0.407s, 2047 3,731,818 1,791,273 FRB Ser. 06-1, Class A2, 0.407s, 2036 2,687,514 1,269,850 FRB Ser. 07-4, Class A2, 0.387s, 2037 1,921,793 855,198 FRB Ser. 06-17, Class A2, 0.367s, 2036 1,670,455 751,705 FRB Ser. 06-8, Class 2A2, 0.367s, 2036 20,076,807 9,084,755 FRB Ser. 06-11, Class 2A2, 0.347s, 2036 10,306,673 4,689,536 FRB Ser. 06-12, Class A2A, 0.337s, 2036 2,281,221 1,174,829 FRB Ser. 06-19, Class A1, 0.277s, 2036 3,485,764 1,559,879 FRB Ser. 06-17, Class A1, 0.247s, 2036 4,225,528 1,922,615 FRB Ser. 06-16, Class A1, 0.247s, 2036 3,786,475 1,703,914 FRB Ser. 06-8, Class 2A1, 0.247s, 2036 3,934,286 1,770,429 FRB Ser. 06-12, Class A1, 0.237s, 2036 4,358,015 2,026,477 FRB Ser. 07-3, Class 2A1A, 0.188s, 2047 2,737,299 1,354,963 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.187s, 2030 763,271 24,806 Lehman XS Trust FRB Ser. 05-6, Class 1A4, 0.567s, 2035 2,700,000 1,066,500 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.437s, 2032 2,417,781 2,200,181 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.357s, 2037 2,529,739 1,264,870 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 190,321 188,019 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.387s, 2034 104,635 26,375 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.347s, 2036 223,107 108,611 FRB Ser. 06-2, Class A2C, 0.337s, 2036 298,000 162,454 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 42,408 33,425 Ser. 99-D, Class A1, 7.84s, 2029 1,342,702 1,275,567 Ser. 95-B, Class B1, 7.55s, 2021 270,314 201,357 Ser. 00-D, Class A4, 7.4s, 2030 3,181,617 2,020,327 Ser. 02-B, Class A4, 7.09s, 2032 675,391 707,634 Ser. 99-B, Class A4, 6.99s, 2026 1,278,375 1,266,790 Ser. 02-A, Class A4, 6.97s, 2032 90,259 89,554 Ser. 01-D, Class A4, 6.93s, 2031 1,080,542 873,551 Ser. 01-E, Class A4, 6.81s, 2031 2,003,630 1,761,942 44 ASSET-BACKED SECURITIES (12.6%)* cont. Principal amount Value Oakwood Mortgage Investors, Inc. Ser. 99-B, Class A3, 6.45s, 2017 $297,353 $287,410 Ser. 01-C, Class A2, 5.92s, 2017 1,816,639 962,819 Ser. 02-C, Class A1, 5.41s, 2032 2,244,103 2,154,339 Ser. 01-E, Class A2, 5.05s, 2031 1,433,179 1,132,211 Ser. 02-A, Class A2, 5.01s, 2020 365,207 346,269 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 335,328 321,391 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.347s, 2037 286,512 173,179 Residential Asset Securities Corp. Ser. 01-KS3, Class AII, 0.647s, 2031 2,299,081 1,773,120 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.397s, 2036 2,389,000 769,220 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.357s, 2036 229,413 171,692 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 961,121 115,335 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 756,000 378,000 Total asset-backed securities (cost $122,169,424) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,990,349 $2,228,646 U.S. Government Agency Mortgage Obligations (9.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 660,280 645,785 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, April 1, 2016 11,150 12,023 4 1/2s, TBA, August 1, 2041 68,000,000 70,985,622 4s, TBA, August 1, 2041 13,000,000 13,207,188 3 1/2s, December 1, 2040 450,279 441,062 Total U.S. government and agency mortgage obligations (cost $86,716,252) FOREIGN GOVERNMENT BONDS AND NOTES (9.5%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $1,665,000 $1,581,750 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,136,000 1,171,875 Argentina (Republic of) sr. unsec. bonds FRB 0.45s, 2013 3,113,000 734,263 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 13,260,000 12,963,904 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 4,110,000 983,065 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.438s, 2012 43,339,000 10,480,237 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 2,792,630 2,499,403 45 FOREIGN GOVERNMENT BONDS AND NOTES (9.5%)* cont. Principal amount Value Banco Nacional de Desenvolvimento Economico e Social 144A notes 5 1/2s, 2020 (Brazil) $170,000 $180,200 Brazil (Federal Republic of) notes 10s, 2017 BRL 3,500 2,031,621 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 2,365 1,449,027 Chile (Republic of) notes 5 1/2s, 2020 CLP 397,500,000 880,490 Colombia (Government of) bonds 6 1/8s, 2041 $1,000,000 1,115,000 Colombia (Republic of) unsec. unsub. bonds 4 3/8s, 2021 700,000 720,300 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 620,000 628,556 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 1,590,000 1,808,911 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 470,000 502,396 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 210,000 217,613 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 1,305,000 1,950,923 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 920,000 1,200,600 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 750,000 890,625 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 460,000 513,309 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 1,555,000 1,802,665 Industrial Bank of Korea 144A sr. notes 7 1/8s, 2014 1,475,000 1,665,650 Iraq (Republic of) 144A bonds 5.8s, 2028 1,275,000 1,158,975 Peru (Republic of) bonds 6.95s, 2031 PEN 5,885,000 2,161,497 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 $1,350,000 1,601,438 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 1,800,000 2,063,412 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 57,955 69,399 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 4,854,986 5,813,699 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 950,000 1,143,563 Sri Lanka (Republic of) 144A notes 7.4s, 2015 440,000 490,208 Turkey (Republic of) bonds 16s, 2012 TRY 385,000 237,497 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $815,000 974,414 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 4,335,000 5,128,132 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 425,000 450,500 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 1,900,000 1,935,815 Ukraine (Government of) 144A bonds 7 3/4s, 2020 2,910,000 3,055,500 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 2,380,000 2,524,014 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 790,000 833,450 Venezuela (Republic of) bonds 8 1/2s, 2014 310,000 289,763 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 300,000 224,250 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 2,510,000 2,530,155 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 2,215,000 2,242,267 Total foreign government bonds and notes (cost $74,404,657) 46 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.1%)* strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 36,660,000 $1,394 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 $1,370,200 164,177 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 28,283,159 1,299,045 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 28,283,159 1,093,144 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 28,283,159 1,091,730 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 28,283,159 929,385 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 11,313,264 512,943 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 11,313,264 372,093 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 28,283,159 1,325,349 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 28,283,159 897,425 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 15,899,614 747,282 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 15,899,614 500,043 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 28,466,127 1,262,188 47 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.1%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 $28,466,127 $940,521 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 36,660,000 1,301 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.6 $19,720,121 529,880 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.6 19,720,121 186,750 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 36,660,000 558 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 36,660,000 465 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 $17,317,395 1,212,391 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 17,317,395 457,006 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 10,999,227 760,047 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 10,999,227 274,299 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 10,199,433 694,785 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 8, 2041. Dec-11/4.11 10,199,433 260,290 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 14,911,957 613,925 48 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.1%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 $14,911,957 $194,601 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 23,674,688 602,284 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 23,674,688 86,886 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 25,663,580 715,501 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 25,663,580 385,467 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 13,024,182 722,451 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 13,024,182 306,589 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 22,361,836 551,219 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 22,361,836 262,304 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. Oct-11/1.97 1,789,110 24,815 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. Oct-11/2.47 1,789,110 1,252 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 20,755,851 949,995 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 20,755,851 371,945 49 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.1%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 $18,867,799 $407,922 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 18,867,799 150,942 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 16,377,000 757,289 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 2.14% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.14 33,530,000 727,266 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 16,377,000 162,853 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 2.64% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.64 33,530,000 1,006 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 26,946,367 1,448,098 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 26,946,367 106,977 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 1,370,200 219 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.065 31,130,000 633,184 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 2.565% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.565 31,130,000 — Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 11,420,900 1,571,629 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 11,420,900 — Total purchased options outstanding (cost $27,040,030) 50 SENIOR LOANS (2.7%)* c Principal amount Value Basic materials (0.2%) American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 $114,713 $114,713 Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 205,000 204,488 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.246s, 2012 188,648 188,255 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 162,557 167,993 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 216,220 223,450 Momentive Performance Materials, Inc. bank term loan FRN 3.688s, 2013 371,114 364,001 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 204,487 203,785 Univar, Inc. bank term loan FRN Ser. B, 5s, 2017 204,486 203,902 Capital goods (—%) SRAM Corp. bank term loan FRN Ser. 2nd, 8 1/2s, 2018 135,000 135,000 Communication services (0.4%) Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 11,854 11,891 Charter Communications, Inc. bank term loan FRN Ser. C, 3 1/2s, 2016 1,462,824 1,460,724 Insight Midwest, LP bank term loan FRN Ser. B, 1.961s, 2014 224,114 221,731 Intelsat Jackson Holdings SA bank term loan FRN 3.246s, 2014 (Luxembourg) 885,000 841,303 Level 3 Communications, Inc. bank term loan FRN 2.479s, 2014 379,000 365,803 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 185,000 194,558 Consumer cyclicals (1.2%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,034,800 1,045,148 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 113,563 113,406 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.274s, 2015 625,000 563,021 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.23s, 2015 724,196 651,259 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 574,163 580,622 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 670,807 585,280 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.836s, 2016 1,003,622 836,017 Compucom Systems, Inc. bank term loan FRN 3.69s, 2014 201,485 194,433 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 305,301 249,256 Federal Mogul Corp. bank term loan FRN Ser. B, 2.128s, 2014 87,558 83,415 Federal Mogul Corp. bank term loan FRN Ser. C, 2.128s, 2015 44,672 42,559 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.44s, 2014 425,048 147,173 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.19s, 2014 454,999 157,543 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.19s, 2014 169,776 58,785 Golden Nugget, Inc. bank term loan FRN 2.19s, 2014 ‡‡ 113,384 98,998 51 SENIOR LOANS (2.7%)* c cont. Principal amount Value Consumer cyclicals cont. Golden Nugget, Inc. bank term loan FRN Ser. B, 2.19s, 2014 ‡‡ $199,183 $173,912 Goodman Global, Inc. bank term loan FRN 9s, 2017 286,000 293,567 Goodman Global, Inc. bank term loan FRN Ser. 1st, 5 3/4s, 2016 568,703 570,361 KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 165,000 165,442 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.522s, 2013 210,712 206,787 National Bedding Co., LLC bank term loan FRN Ser. B, 3 3/4s, 2013 149,945 148,820 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 370,000 364,818 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 134,663 134,550 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 1,322,068 831,802 Realogy Corp. bank term loan FRN Ser. B, 4.518s, 2016 800,784 720,038 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.705s, 2014 526,515 508,380 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.69s, 2014 52,454 50,647 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 493,442 495,292 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) † 670,438 462,243 Univision Communications, Inc. bank term loan FRN 4.436s, 2017 345,227 329,561 Consumer staples (0.2%) Claire’s Stores, Inc. bank term loan FRN 3.023s, 2014 537,394 490,775 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 260,000 258,700 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 565,000 564,798 Rite-Aid Corp. bank term loan FRN Ser. B, 1.94s, 2014 179,586 170,794 West Corp. bank term loan FRN Ser. B2, 2.638s, 2013 44,736 44,410 West Corp. bank term loan FRN Ser. B5, 4 1/2s, 2016 108,804 109,008 Energy (0.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.186s, 2012 356,000 348,880 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 352,059 351,374 Hercules Offshore, Inc. bank term loan FRN Ser. B, 5.69s, 2013 271,549 270,870 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 395,000 386,051 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 164,078 163,667 Health care (0.4%) Ardent Health Services bank term loan FRN 6 1/2s, 2015 165,000 164,794 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 354,411 353,968 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 418,950 416,556 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 235,000 235,832 Health Management Associates, Inc. bank term loan FRN 1.996s, 2014 1,294,099 1,261,887 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 623,438 620,060 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 333,012 331,035 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.728s, 2017 1,360,286 1,012,563 Total senior loans (cost $24,938,227) 52 CONVERTIBLE BONDS AND NOTES (0.2%)* Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $345,000 $539,494 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 265,000 235,519 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 440,000 519,200 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 425,000 420,750 Total convertible bonds and notes (cost $1,543,929) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 440 $399,740 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. † 28,680 734,782 Total preferred stocks (cost $881,238) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 9,017 $417,600 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) † 1,477 886 Lucent Technologies Capital Trust I 7.75% cv. pfd. 407 397,334 Total convertible preferred stocks (cost $2,242,405) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 117 $1,697 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 0.001 960 51,323 Total warrants (cost $35,777) COMMON STOCKS (—%)* Shares Value Bohai Bay Litigation, LLC (Escrow) † F 1,327 $4,141 Trump Entertainment Resorts, Inc. † F 224 952 Total common stocks (cost $5,941) SHORT-TERM INVESTMENTS (28.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% e 148,405,763 $148,405,763 U.S. Treasury Bills, for an effective yield of 0.10%, April 5, 2012 ## $7,000,000 6,995,178 U.S. Treasury Bills, for an effective yield of 0.05%, February 9, 2012 ## 200,000 199,691 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.22%, November 17, 2011 # ## 44,879,000 44,866,207 U.S. Treasury Bills, for effective yields ranging from 0.23% to 0.26%, October 20, 2011 # ## 41,191,000 41,172,588 U.S. Treasury Bills, for effective yields ranging from 0.19% to 0.24%, August 25, 2011 # ## 5,569,000 5,568,161 Total short-term investments (cost $247,188,307) TOTAL INVESTMENTS Total investments (cost $1,074,721,025) 53 Key to holding’s currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD/$ United States Dollar ZAR South African Rand Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2010 through July 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $874,403,567. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 54 F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $627,948,864 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $455,435,728) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 8/17/11 $652,585 $618,863 $(33,722) Brazilian Real Buy 8/17/11 2,170,614 2,158,731 11,883 British Pound Sell 8/17/11 3,039,689 2,959,446 (80,243) Canadian Dollar Buy 8/17/11 2,352,837 2,345,315 7,522 Chilean Peso Buy 8/17/11 135,004 131,220 3,784 Czech Koruna Buy 8/17/11 1,942,033 1,900,928 41,105 Euro Buy 8/17/11 818,557 824,402 (5,845) Hungarian Forint Buy 8/17/11 1,098,486 1,106,021 (7,535) Japanese Yen Buy 8/17/11 2,652,765 2,608,768 43,997 Mexican Peso Buy 8/17/11 936,931 931,344 5,587 Norwegian Krone Sell 8/17/11 644,164 634,068 (10,096) Russian Ruble Buy 8/17/11 1,356,257 1,337,842 18,415 Singapore Dollar Buy 8/17/11 1,771,476 1,735,439 36,037 South African Rand Buy 8/17/11 1,312,154 1,303,022 9,132 South Korean Won Buy 8/17/11 2,585,428 2,514,529 70,899 Swedish Krona Sell 8/17/11 1,996,537 1,910,804 (85,733) Swiss Franc Sell 8/17/11 6,283,056 5,906,420 (376,636) Taiwan Dollar Sell 8/17/11 1,493,167 1,501,762 8,595 Turkish Lira Sell 8/17/11 729,961 737,008 7,047 Barclays Bank PLC Australian Dollar Buy 8/17/11 2,210,362 2,131,774 78,588 Brazilian Real Buy 8/17/11 3,518,198 3,447,818 70,380 British Pound Sell 8/17/11 1,655,862 1,641,185 (14,677) Canadian Dollar Buy 8/17/11 1,760,311 1,741,369 18,942 Chilean Peso Sell 8/17/11 4,852 4,740 (112) 55 FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $455,435,728) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Czech Koruna Buy 8/17/11 $776,605 $755,905 $20,700 Euro Sell 8/17/11 6,865,109 6,829,486 (35,623) Hungarian Forint Sell 8/17/11 841,192 860,284 19,092 Indian Rupee Sell 8/17/11 2,703,965 2,643,705 (60,260) Japanese Yen Buy 8/17/11 6,338,642 6,163,905 174,737 Malaysian Ringgit Buy 8/17/11 1,390,523 1,370,278 20,245 Mexican Peso Buy 8/17/11 991,199 995,536 (4,337) New Zealand Dollar Sell 8/17/11 1,079,319 1,015,508 (63,811) Norwegian Krone Buy 8/17/11 1,003,756 987,898 15,858 Philippines Peso Buy 8/17/11 1,178,588 1,147,777 30,811 Polish Zloty Sell 8/17/11 735,625 742,382 6,757 Russian Ruble Buy 8/17/11 1,356,257 1,337,842 18,415 Singapore Dollar Buy 8/17/11 1,537,400 1,506,739 30,661 South Korean Won Buy 8/17/11 1,512,516 1,497,374 15,142 Swedish Krona Sell 8/17/11 2,711,367 2,689,006 (22,361) Swiss Franc Sell 8/17/11 285,616 269,285 (16,331) Taiwan Dollar Sell 8/17/11 1,525,709 1,530,458 4,749 Thai Baht Buy 8/17/11 1,152,707 1,117,714 34,993 Turkish Lira Buy 8/17/11 224,118 232,731 (8,613) Citibank, N.A. Australian Dollar Buy 8/17/11 5,525,301 5,239,025 286,276 Brazilian Real Sell 8/17/11 488,606 482,383 (6,223) British Pound Sell 8/17/11 5,875,681 5,715,369 (160,312) Canadian Dollar Buy 8/17/11 570,080 569,124 956 Chilean Peso Buy 8/17/11 809,718 778,083 31,635 Czech Koruna Buy 8/17/11 734,427 735,038 (611) Danish Krone Buy 8/17/11 515,364 519,698 (4,334) Euro Sell 8/17/11 8,400,262 8,360,201 (40,061) Hungarian Forint Buy 8/17/11 1,304,852 1,334,176 (29,324) Japanese Yen Sell 8/17/11 6,896,844 6,570,546 (326,298) Mexican Peso Buy 8/17/11 605,967 603,625 2,342 New Zealand Dollar Buy 8/17/11 38,585 36,299 2,286 Norwegian Krone Buy 8/17/11 978,088 972,864 5,224 Polish Zloty Buy 8/17/11 2,109,470 2,125,918 (16,448) Singapore Dollar Buy 8/17/11 387,715 379,980 7,735 South African Rand Buy 8/17/11 1,216,123 1,209,415 6,708 South Korean Won Buy 8/17/11 1,424,585 1,387,017 37,568 Swedish Krona Buy 8/17/11 750,175 731,776 18,399 Swiss Franc Buy 8/17/11 1,823,990 1,719,901 104,089 Taiwan Dollar Sell 8/17/11 1,351,589 1,360,080 8,491 Turkish Lira Buy 8/17/11 587,298 610,355 (23,057) 56 FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $455,435,728) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Australian Dollar Sell 8/17/11 $861,847 $861,109 $(738) Brazilian Real Buy 8/17/11 2,762,950 2,726,948 36,002 British Pound Sell 8/17/11 1,745,226 1,739,187 (6,039) Canadian Dollar Buy 8/17/11 864,852 872,475 (7,623) Czech Koruna Buy 8/17/11 1,405,615 1,400,230 5,385 Euro Sell 8/17/11 1,638,407 1,609,973 (28,434) Hungarian Forint Buy 8/17/11 1,098,486 1,105,310 (6,824) Indian Rupee Sell 8/17/11 1,543,886 1,509,479 (34,407) Japanese Yen Buy 8/17/11 4,792,835 4,643,387 149,448 Malaysian Ringgit Buy 8/17/11 3,263,344 3,217,753 45,591 Mexican Peso Buy 8/17/11 1,592,559 1,582,810 9,749 Norwegian Krone Sell 8/17/11 4,796,836 4,762,124 (34,712) Polish Zloty Sell 8/17/11 46,495 46,866 371 Russian Ruble Buy 8/17/11 1,356,257 1,337,413 18,844 South African Rand Buy 8/17/11 1,752,716 1,736,889 15,827 South Korean Won Buy 8/17/11 2,750,905 2,737,167 13,738 Swedish Krona Buy 8/17/11 1,787,552 1,779,004 8,548 Swiss Franc Sell 8/17/11 1,868,107 1,801,335 (66,772) Taiwan Dollar Sell 8/17/11 1,514,773 1,525,887 11,114 Turkish Lira Sell 8/17/11 401,842 417,349 15,507 Deutsche Bank AG Australian Dollar Sell 8/17/11 3,265,559 3,087,586 (177,973) Brazilian Real Buy 8/17/11 1,147,314 1,126,631 20,683 British Pound Sell 8/17/11 309,653 303,277 (6,376) Canadian Dollar Buy 8/17/11 4,961,414 5,003,228 (41,814) Chilean Peso Buy 8/17/11 1,812,590 1,780,459 32,131 Czech Koruna Buy 8/17/11 447,717 447,970 (253) Euro Sell 8/17/11 2,972,367 2,944,808 (27,559) Hungarian Forint Sell 8/17/11 196,921 191,549 (5,372) Malaysian Ringgit Buy 8/17/11 2,110,083 2,078,879 31,204 Mexican Peso Buy 8/17/11 2,322,075 2,315,243 6,832 New Zealand Dollar Sell 8/17/11 1,081,862 1,018,370 (63,492) Norwegian Krone Buy 8/17/11 424,689 418,185 6,504 Peruvian New Sol Sell 8/17/11 1,912,132 1,889,362 (22,770) Philippines Peso Buy 8/17/11 1,185,394 1,153,606 31,788 Polish Zloty Buy 8/17/11 1,599,210 1,612,789 (13,579) Singapore Dollar Buy 8/17/11 386,968 379,111 7,857 South Korean Won Buy 8/17/11 1,691,497 1,644,353 47,144 Swedish Krona Buy 8/17/11 1,928,231 1,879,331 48,900 Swiss Franc Buy 8/17/11 2,475,343 2,332,967 142,376 Taiwan Dollar Sell 8/17/11 1,834,017 1,837,376 3,359 Turkish Lira Sell 8/17/11 680,085 678,124 (1,961) 57 FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $455,435,728) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Australian Dollar Buy 8/17/11 $6,613,748 $6,507,280 $106,468 British Pound Buy 8/17/11 439,263 427,297 11,966 Canadian Dollar Buy 8/17/11 1,879,235 1,874,126 5,109 Chilean Peso Buy 8/17/11 1,322,529 1,284,511 38,018 Euro Sell 8/17/11 3,965,263 3,928,967 (36,296) Hungarian Forint Buy 8/17/11 184,055 185,871 (1,816) Japanese Yen Sell 8/17/11 485,206 462,262 (22,944) Norwegian Krone Buy 8/17/11 2,543,514 2,528,811 14,703 Polish Zloty Buy 8/17/11 1,042,599 1,053,244 (10,645) South African Rand Buy 8/17/11 217,081 214,962 2,119 Swedish Krona Buy 8/17/11 1,624,079 1,582,721 41,358 Swiss Franc Buy 8/17/11 207,018 195,118 11,900 HSBC Bank USA, National Association Australian Dollar Buy 8/17/11 7,124,258 6,762,213 362,045 British Pound Sell 8/17/11 6,881,995 6,774,151 (107,844) Euro Sell 8/17/11 13,323,955 13,204,685 (119,270) Indian Rupee Sell 8/17/11 406,996 399,071 (7,925) Japanese Yen Sell 8/17/11 4,657,276 4,436,386 (220,890) New Zealand Dollar Sell 8/17/11 1,387,997 1,306,696 (81,301) Norwegian Krone Sell 8/17/11 1,688,016 1,664,220 (23,796) Philippines Peso Buy 8/17/11 1,185,394 1,153,739 31,655 Singapore Dollar Buy 8/17/11 1,375,118 1,347,677 27,441 South Korean Won Buy 8/17/11 1,135,998 1,106,418 29,580 Swiss Franc Buy 8/17/11 2,225,222 2,097,847 127,375 Taiwan Dollar Sell 8/17/11 1,508,117 1,519,023 10,906 JPMorgan Chase Bank, N.A. Australian Dollar Sell 8/17/11 2,190,390 2,077,082 (113,308) Brazilian Real Buy 8/17/11 1,371,205 1,345,723 25,482 British Pound Buy 8/17/11 2,588,270 2,569,410 18,860 Canadian Dollar Sell 8/17/11 2,314,329 2,268,748 (45,581) Chilean Peso Buy 8/17/11 1,467,358 1,425,933 41,425 Czech Koruna Buy 8/17/11 634,810 635,187 (377) Euro Sell 8/17/11 4,321,550 4,320,332 (1,218) Hungarian Forint Sell 8/17/11 877,830 859,017 (18,813) Japanese Yen Buy 8/17/11 5,316,649 5,158,565 158,084 Malaysian Ringgit Buy 8/17/11 1,649,694 1,625,029 24,665 Mexican Peso Buy 8/17/11 1,611,165 1,615,006 (3,841) New Zealand Dollar Buy 8/17/11 175,736 172,925 2,811 Norwegian Krone Buy 8/17/11 1,221,135 1,202,282 18,853 Peruvian New Sol Sell 8/17/11 420,386 417,519 (2,867) Polish Zloty Sell 8/17/11 4,661,521 4,698,039 36,518 Russian Ruble Buy 8/17/11 1,356,257 1,336,390 19,867 Singapore Dollar Buy 8/17/11 1,781,862 1,745,614 36,248 58 FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $455,435,728) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. South African Rand Buy 8/17/11 $905,457 $896,897 $8,560 South Korean Won Buy 8/17/11 1,047,311 1,017,559 29,752 Swedish Krona Sell 8/17/11 193,941 192,489 (1,452) Swiss Franc Buy 8/17/11 3,444,259 3,245,842 198,417 Taiwan Dollar Sell 8/17/11 2,275,231 2,293,163 17,932 Thai Baht Buy 8/17/11 1,158,560 1,121,751 36,809 Turkish Lira Sell 8/17/11 406,209 421,601 15,392 Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/17/11 3,583,896 3,536,262 47,634 Brazilian Real Buy 8/17/11 1,161,692 1,141,758 19,934 British Pound Buy 8/17/11 3,210,861 3,108,537 102,324 Canadian Dollar Buy 8/17/11 1,094,328 1,103,921 (9,593) Chilean Peso Buy 8/17/11 60,844 58,945 1,899 Czech Koruna Buy 8/17/11 511,293 511,369 (76) Euro Sell 8/17/11 11,977,931 11,908,993 (68,938) Hungarian Forint Buy 8/17/11 59,012 59,670 (658) Indian Rupee Sell 8/17/11 2,288,373 2,236,881 (51,492) Japanese Yen Buy 8/17/11 3,060,026 3,009,197 50,829 Malaysian Ringgit Buy 8/17/11 1,913,240 1,885,009 28,231 Mexican Peso Buy 8/17/11 1,421,138 1,425,925 (4,787) New Zealand Dollar Buy 8/17/11 665,674 611,873 53,801 Norwegian Krone Buy 8/17/11 2,275,763 2,239,794 35,969 Polish Zloty Sell 8/17/11 1,087,586 1,047,061 (40,525) Russian Ruble Buy 8/17/11 1,356,257 1,339,035 17,222 Singapore Dollar Buy 8/17/11 1,403,703 1,375,204 28,499 South African Rand Buy 8/17/11 2,489,518 2,454,799 34,719 South Korean Won Buy 8/17/11 1,714,135 1,665,822 48,313 Swedish Krona Sell 8/17/11 1,627,939 1,621,589 (6,350) Swiss Franc Sell 8/17/11 1,485,130 1,400,143 (84,987) Taiwan Dollar Sell 8/17/11 2,585,789 2,604,762 18,973 Turkish Lira Sell 8/17/11 99,339 103,125 3,786 State Street Bank and Trust Co. Australian Dollar Sell 8/17/11 735,653 707,366 (28,287) Brazilian Real Sell 8/17/11 285,320 281,954 (3,366) British Pound Sell 8/17/11 508,422 494,568 (13,854) Canadian Dollar Buy 8/17/11 331,291 330,239 1,052 Czech Koruna Buy 8/17/11 1,351,226 1,312,983 38,243 Euro Sell 8/17/11 6,639,503 6,577,341 (62,162) Hungarian Forint Buy 8/17/11 496,735 498,579 (1,844) Japanese Yen Sell 8/17/11 4,386,524 4,179,768 (206,756) Malaysian Ringgit Buy 8/17/11 1,342,667 1,322,373 20,294 Mexican Peso Sell 8/17/11 296,495 298,289 1,794 Norwegian Krone Sell 8/17/11 1,890,874 1,860,859 (30,015) Philippines Peso Buy 8/17/11 1,185,394 1,153,818 31,576 59 FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $455,435,728) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Polish Zloty Sell 8/17/11 $321,551 $324,752 $3,201 Russian Ruble Buy 8/17/11 1,356,257 1,341,475 14,782 Singapore Dollar Buy 8/17/11 959,982 940,675 19,307 South African Rand Buy 8/17/11 1,383,360 1,373,042 10,318 South Korean Won Buy 8/17/11 1,305,816 1,309,634 (3,818) Swedish Krona Buy 8/17/11 2,589,846 2,525,389 64,457 Swiss Franc Buy 8/17/11 4,465,150 4,209,633 255,517 Taiwan Dollar Sell 8/17/11 2,298,626 2,315,088 16,462 Thai Baht Buy 8/17/11 1,158,567 1,125,040 33,527 Turkish Lira Sell 8/17/11 12,100 12,181 81 UBS AG Australian Dollar Sell 8/17/11 1,778,670 1,707,018 (71,652) Brazilian Real Sell 8/17/11 5,328 5,254 (74) British Pound Sell 8/17/11 1,314 1,303 (11) Canadian Dollar Buy 8/17/11 3,708,765 3,745,493 (36,728) Czech Koruna Buy 8/17/11 1,715,453 1,714,492 961 Euro Sell 8/17/11 14,127,720 14,040,494 (87,226) Hungarian Forint Buy 8/17/11 480,671 490,753 (10,082) Indian Rupee Sell 8/17/11 3,382,076 3,307,433 (74,643) Japanese Yen Sell 8/17/11 3,646,229 3,467,077 (179,152) Mexican Peso Buy 8/17/11 1,441,762 1,432,462 9,300 New Zealand Dollar Sell 8/17/11 175,823 165,459 (10,364) Norwegian Krone Sell 8/17/11 806,035 776,781 (29,254) Polish Zloty Sell 8/17/11 530,976 535,155 4,179 Russian Ruble Buy 8/17/11 1,356,250 1,339,338 16,912 Singapore Dollar Buy 8/17/11 998,538 978,026 20,512 South African Rand Buy 8/17/11 1,521,089 1,509,761 11,328 South Korean Won Buy 8/17/11 2,211,990 2,178,810 33,180 Swedish Krona Sell 8/17/11 608,241 582,121 (26,120) Swiss Franc Sell 8/17/11 3,890,495 3,668,081 (222,414) Taiwan Dollar Sell 8/17/11 2,113,514 2,124,568 11,054 Thai Baht Buy 8/17/11 1,152,707 1,118,441 34,266 Turkish Lira Buy 8/17/11 30,929 32,104 (1,175) Westpac Banking Corp. Australian Dollar Sell 8/17/11 2,646,004 2,539,533 (106,471) British Pound Buy 8/17/11 197,291 190,740 6,551 Canadian Dollar Buy 8/17/11 28,358 27,438 920 Euro Sell 8/17/11 17,732,904 17,575,090 (157,814) Japanese Yen Buy 8/17/11 6,554,052 6,346,182 207,870 New Zealand Dollar Buy 8/17/11 10,786 10,150 636 Norwegian Krone Sell 8/17/11 3,341,036 3,290,164 (50,872) Swedish Krona Sell 8/17/11 1,895,047 1,847,761 (47,286) Swiss Franc Sell 8/17/11 4,441,706 4,260,724 (180,982) Total 60 FUTURES CONTRACTS OUTSTANDING at 7/31/11 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 253 $26,485,543 Sep-11 $289,131 Canadian Government Bond 10 yr (Long) 96 12,814,068 Sep-11 115,997 Euro-Bobl 5 yr (Short) 8 1,373,457 Sep-11 (35,426) Euro-Bund 10 yr (Long) 210 39,326,430 Sep-11 385,359 Euro-Dollar 90 day (Short) 1,078 267,963,850 Jun-12 (956,995) Euro-Schatz 2 yr (Short) 130 20,250,405 Sep-11 (188,158) Euro-Swiss Franc 3 Month (Short) 87 27,515,176 Dec-11 (131,085) Euro-Swiss Franc 3 Month (Short) 87 27,490,368 Jun-12 (227,657) Euro-Swiss Franc 3 Month (Short) 87 27,440,752 Dec-12 (274,993) Euro-Swiss Franc 3 Month (Short) 87 27,506,907 Mar-12 (179,149) Euro-Swiss Franc 3 Month (Short) 87 27,517,933 Sep-11 (76,019) Japanese Government Bond 10 yr (Long) 46 84,652,653 Sep-11 366,203 Japanese Government Bond 10 yr Mini (Long) 25 4,599,715 Sep-11 27,780 U.K. Gilt 10 yr (Long) 63 12,947,935 Sep-11 231,032 U.S. Treasury Bond 20 yr (Short) 458 58,681,250 Sep-11 (1,932,026) U.S. Treasury Bond 30 yr (Long) 91 12,006,313 Sep-11 257,171 U.S. Treasury Note 2 yr (Short) 337 74,113,672 Sep-11 (137,547) U.S. Treasury Note 10 yr (Long) 886 111,359,125 Sep-11 1,161,566 Total WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $73,780,780) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 36,660,000 Dec-11/0.578 $137,013 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF CHF36,660,000 Dec-11/0.602 155,691 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 36,660,000 Jan-12/0.70175 219,528 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 36,660,000 Jan-12/0.722 234,628 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. CHF $14,182,400 Apr-12/4.8675 34,180 61 WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $73,780,780) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. $14,182,400 Apr-12/4.8675 $2,063,114 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 16,701,000 Aug-11/4.475 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 16,701,000 Aug-11/4.475 2,283,528 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 24,738,000 Aug-11/4.49 3,421,760 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 24,738,000 Aug-11/4.49 — Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,369,000 Aug-11/4.55 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,369,000 Aug-11/4.55 1,777,302 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 27,401,000 Aug-11/4.7 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 27,401,000 Aug-11/4.7 4,335,934 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 24,616,000 Aug-11/4.765 — Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 24,616,000 Aug-11/4.765 4,013,393 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 7,284,400 Aug-15/4.375 951,780 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 7,284,400 Aug-15/4.375 841,640 62 WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $73,780,780) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. $7,284,400 Aug-15/4.46 $889,935 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 7,284,400 Aug-15/4.46 902,756 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 28,001,245 Dec-11/2.225 140,566 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December9, 2016. 28,001,245 Dec-11/2.225 613,787 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December8, 2016. 25,800,117 Dec-11/2.24 123,737 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December8,2016. 25,800,117 Dec-11/2.24 580,503 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 42,713,808 Dec-11/2.28 206,393 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 42,713,808 Dec-11/2.28 1,014,453 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 14,006,560 Feb-15/5.27 556,831 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 14,006,560 Feb-15/5.27 1,562,068 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13, 2025. 4,389,140 Feb-15/5.36 166,256 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 4,389,140 Feb-15/5.36 511,958 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 4,622,106 Jun-16/4.12 162,282 63 WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $73,780,780) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. $4,548,270 Jun-16/4.39 $186,343 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 4,519,392 Jun-16/4.575 173,951 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 4,519,392 Jun-16/4.575 204,638 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 13,521,750 Jun-16/4.815 900,413 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 13,521,750 Jun-16/4.815 1,079,441 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 4,548,270 Jun-16/4.89 149,765 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 4,622,106 Jun-16/5.12 137,397 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14, 2022. 19,551,000 May-12/5.51 3,842,749 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,551,000 May-12/5.51 23,070 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 29,996,182 Sep-11/2.065 28,796 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 29,996,182 Sep-11/2.065 551,630 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 38,999,000 Sep-13/4.82 3,426,062 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 38,999,000 Sep-13/4.82 361,131 64 WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $73,780,780) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. $96,509,800 Sep-15/4.04 $5,032,021 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 96,509,800 Sep-15/4.04 8,449,433 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July30, 2024. 3,718,396 Jul-14/4.34 211,105 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July30, 2024. 3,718,396 Jul-14/4.34 255,688 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 5,225,818 Jul-14/4.36 291,606 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July24, 2024. 5,225,818 Jul-14/4.36 365,065 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July28, 2026. 6,017,693 Jul-16/4.80 399,960 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July28, 2026. 6,017,693 Jul-16/4.80 466,474 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 8,457,241 Jul-16/4.79 564,563 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July26, 2026. 8,457,241 Jul-16/4.79 652,848 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July31, 2024. 9,295,989 Jul-14/4.19 586,577 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July31, 2024. 9,295,989 Jul-14/4.19 586,577 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July30, 2024. 9,295,989 Jul-14/4.35 524,628 65 WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $73,780,780) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July30, 2024. $9,295,989 Jul-14/4.35 $643,552 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July29, 2024. 9,296,013 Jul-14/4.3725 516,273 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July29, 2024. 9,296,013 Jul-14/4.375 654,793 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 9,356,126 Jul-14/4.29 543,872 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July23, 2024. 9,356,126 Jul-14/4.29 623,455 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 15,044,234 Jul-16/4.67 1,092,211 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 15,044,234 Jul-16/4.67 1,092,211 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 15,044,234 Jul-16/4.80 1,002,127 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 15,044,234 Jul-16/4.80 1,165,793 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July27, 2026. 15,044,234 Jul-16/4.815 992,528 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July27, 2026. 15,044,234 Jul-16/4.815 1,175,842 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 15,141,557 Jul-16/4.74 1,033,850 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July22, 2026. 15,141,557 Jul-16/4.74 1,137,025 66 WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $73,780,780) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June1,2021. $24,005,421 May-16/4.60 $911,006 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 24,005,421 May-16/4.60 1,102,569 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 24,125,492 May-16/4.86 799,519 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 24,125,492 May-16/4.36 972,981 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 24,502,934 May-16/5.11 730,579 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 24,502,934 May-16/4.11 856,133 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May23, 2021. 44,321,532 May-16/4.765 1,500,638 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May23,2021. 44,321,532 May-16/4.765 2,207,877 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May17,2021. 71,799,174 May-16/4.705 2,544,994 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 17, 2021. 71,799,174 May-16/4.705 3,497,335 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/11 (proceeds receivable $13,419,492) Principal Settlement Agency amount date Value FNMA, 4 1/2s, August 1, 2041 $11,000,000 8/11/11 $11,482,968 FNMA, 4s, August 1, 2041 2,000,000 8/11/11 2,031,875 Total 67 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $253,134,200 $29,095 7/8/13 0.68% 3 month USD- LIBOR-BBA $(522,892) 9,415,800 (29,823) 7/8/26 3 month USD- LIBOR-BBA 3.76% 349,995 12,332,000 — 8/2/21 2.97236% 3 month USD- LIBOR-BBA (51,757) AUD 5,940,000 — 4/18/21 6.1% 6 month AUD- BBR-BBSW (314,570) AUD 12,800,000 — 7/19/16 6 month AUD- BBR-BBSW 5.085% (26,523) CAD 9,430,000 — 6/28/21 3.25% 3 month CAD- BA-CDOR (174,461) CAD 13,121,000 — 7/14/21 3.26% 3 month CAD- BA-CDOR (237,011) CAD 11,781,000 — 7/14/21 3.2575% 3 month CAD- BA-CDOR (210,078) CAD 4,452,000 — 7/21/21 3.31% 3 month CAD- BA-CDOR (98,147) CAD 16,553,000 — 7/29/21 3 month CAD- BA-CDOR 3.093% 27,164 EUR 36,200,000 — 6/14/13 1 year EUR- EONIA-OIS- COMPOUND 1.711561% 290,999 GBP 23,662,000 — 6/29/20 6 month GBP- LIBOR-BBA 3.355% 1,263,833 GBP 7,230,000 — 6/30/21 6 month GBP- LIBOR-BBA 3.4725% 383,210 GBP 35,690,000 — 2/3/13 1.875% 6 month GBP- LIBOR-BBA (798,688) GBP 15,960,000 — 2/3/16 3.0625% 6 month GBP- LIBOR-BBA (1,494,483) GBP 23,200,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.87% 383,844 Barclays Bank PLC $248,793,800 (95,687) 2/17/14 1.62% 3 month USD- LIBOR-BBA (7,444,323) 145,366,700 27,412 6/17/13 0.64% 3 month USD- LIBOR-BBA (225,086) 7,666,300 (28,590) 6/17/41 3 month USD- LIBOR-BBA 4.04% 339,634 1,700,000 — 6/20/41 3.91625% 3 month USD- LIBOR-BBA (42,113) 20,588,600 — 3/10/18 3.06% 3 month USD- LIBOR-BBA (1,369,215) 61,690,000 — 6/27/41 3 month USD- LIBOR-BBA 3.88882% 1,171,069 25,538,000 — 6/28/41 3.885% 3 month USD- LIBOR-BBA (464,247) 68 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $7,440,000 $— 6/28/41 3 month USD- LIBOR-BBA 3.88% $128,370 23,640,000 — 6/29/14 3 month USD- LIBOR-BBA 3.85488% 303,332 13,800,000 — 6/30/14 3 month USD- LIBOR-BBA 3.92% 342,062 16,951,100 — 7/5/41 4.08% 3 month USD- LIBOR-BBA (906,924) 14,374,000 — 7/13/41 3.948% 3 month USD- LIBOR-BBA (406,413) 121,957,000 — 7/13/13 3 month USD- LIBOR-BBA 0.645% 167,891 12,787,000 — 7/14/41 3.88% 3 month USD- LIBOR-BBA (199,448) 54,869,000 — 7/20/13 0.66% 3 month USD- LIBOR-BBA (84,823) 146,000 — 7/20/21 3.014% 3 month USD- LIBOR-BBA (1,404) 1,357,000 — 7/20/41 3 month USD- LIBOR-BBA 3.888% 22,356 35,348,000 — 7/22/21 3.049% 3 month USD- LIBOR-BBA (442,980) 36,821,600 (48,626) 3/30/31 4.17% 3 month USD- LIBOR-BBA (3,392,821) 89,709,500 211,873 7/22/20 3 month USD- LIBOR-BBA 2.86% 1,120,156 6,380,000 — 7/25/21 3 month USD- LIBOR-BBA 3.111% 113,113 5,144,000 — 7/25/21 3 month USD- LIBOR-BBA 3.126% 98,105 8,459,000 — 7/25/41 3 month USD- LIBOR-BBA 3.97% 263,180 55,803,000 — 7/28/13 3 month USD- LIBOR-BBA 0.635% 51,051 6,879,000 — 7/28/41 3 month USD- LIBOR-BBA 3.9675% 208,726 10,160,000 — 8/1/21 3.06% 3 month USD- LIBOR-BBA (124,358) 40,332,000 — 8/2/13 0.6425% 3 month USD- LIBOR-BBA (41,665) 7,615,000 — 8/2/41 3.8925% 3 month USD- LIBOR-BBA (117,960) 9,397,000 — 8/2/21 3 month USD- LIBOR-BBA 3.0215% 80,797 183,370,900 (8,240) 5/4/13 0.78% 3 month USD- LIBOR-BBA (967,469) AUD 12,800,000 — 6/29/21 5.735% 6 month AUD- BBR-BBSW (251,626) 69 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. AUD 25,600,000 $— 6/30/16 5.42% 6 month AUD- BBR-BBSW $(343,479) AUD 16,884,000 — 7/15/21 5.6075% 6 month AUD- BBR-BBSW (151,458) AUD 41,210,000 — 3/21/16 5.57% 6 month AUD- BBR-BBSW (952,495) AUD 31,330,000 — 3/21/21 6 month AUD- BBR-BBSW 5.88% 1,102,832 AUD 9,160,000 — 4/21/21 6.0675% 6 month AUD- BBR-BBSW (460,178) EUR 63,910,000 — 6/15/13 1 year EUR- EONIA-OIS- COMPOUND 1.67% 448,099 EUR 79,887,500 — 6/15/13 1.95% 3 month EUR- EURIBOR- REUTERS (541,946) EUR 13,291,000 — 7/29/21 3.159% 6 month EUR- EURIBOR- REUTERS (47,792) EUR 39,514,000 — 2/9/21 3.53% 6 month EUR- EURIBOR- REUTERS (2,657,464) GBP 16,070,000 — 6/13/21 6 month GBP- LIBOR-BBA 3.406% 736,107 GBP 16,070,000 — 6/13/21 6 month GBP- LIBOR-BBA 3.406% 736,107 GBP 3,047,000 — 7/22/21 3.326% 6 month GBP- LIBOR-BBA (86,970) GBP 43,680,000 — 4/6/16 6 month GBP- LIBOR-BBA 3.05% 3,761,626 GBP 14,840,000 — 4/6/31 4.2375% 6 month GBP- LIBOR-BBA (1,987,041) GBP 22,720,000 — 1/18/21 3.7875% 6 month GBP- LIBOR-BBA (2,316,527) GBP 21,410,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 333,474 GBP 49,960,000 — 2/3/13 1.895% 6 month GBP- LIBOR-BBA (1,150,607) GBP 32,290,000 — 5/17/13 1.555% 6 month GBP- LIBOR-BBA (320,787) GBP 32,290,000 — 5/18/13 1.555% 6 month GBP- LIBOR-BBA (320,142) Citibank, N.A. $1,332,317 — 7/27/21 3 month USD- LIBOR-BBA 3.06% 17,287 532,927 — 7/28/21 3 month USD- LIBOR-BBA 3.04375% 6,078 70 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $21,475,000 $1,350,778 7/26/21 4.5475% 3 month USD- LIBOR-BBA $(1,793,795) 42,950,000 2,702,629 7/26/21 4.52% 3 month USD- LIBOR-BBA (3,480,265) GBP 10,920,000 — 4/5/16 6 month GBP- LIBOR-BBA 3.075% 851,506 GBP 3,710,000 — 4/5/31 4.21075% 6 month GBP- LIBOR-BBA (413,276) GBP 21,290,000 — 8/3/15 2.9225% 6 month GBP- LIBOR-BBA (1,488,726) GBP 6,310,000 — 8/3/20 6 month GBP- LIBOR-BBA 3.885% 749,143 GBP 26,610,000 — 8/3/12 6 month GBP- LIBOR-BBA 1.61% 196,741 SEK 31,980,000 — 6/10/21 3.62% 3 month SEK- STIBOR-SIDE (210,342) SEK 64,670,000 — 7/8/16 3.275% 3 month SEK- STIBOR-SIDE (180,557) SEK 65,979,000 — 7/11/16 3.2825% 3 month SEK- STIBOR-SIDE (187,242) SEK 49,830,000 — 3/24/21 3 month SEK- STIBOR-SIDE 3.8025% 505,870 SEK 48,484,000 — 7/25/21 3 month SEK- STIBOR-SIDE 3.495% 211,296 SEK 33,150,000 — 4/15/21 3.93% 3 month SEK- STIBOR-SIDE (388,191) SEK 38,470,000 — 5/23/21 3.6575% 3 month SEK- STIBOR-SIDE (263,281) SEK 31,980,000 — 6/9/21 3.6225% 3 month SEK- STIBOR-SIDE (211,479) SEK 35,730,000 — 2/4/21 3.79% 3 month SEK- STIBOR-SIDE (361,477) Credit Suisse International $88,920,600 22,877 5/27/21 3 month USD- LIBOR-BBA 3.21% 2,985,718 42,870,000 — 6/30/21 3 month USD- LIBOR-BBA 3.159% 1,073,542 46,552,700 106,717 3/14/41 4.36% 3 month USD- LIBOR-BBA (5,409,820) 58,600,000 E — 3/21/13 1.15625% 3 month USD- LIBOR-BBA (311,752) 86,500 15 2/24/15 3 month USD- LIBOR-BBA 2.04% 3,707 153,589,900 11,841 4/19/13 0.89% 3 month USD- LIBOR-BBA (1,270,862) 158,510,700 11,303 5/27/13 0.72% 3 month USD- LIBOR-BBA (570,815) 71 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 6,437,000 $— 7/14/21 6 month CHF- LIBOR-BBA 1.93% $31,479 CHF 3,206,000 — 7/19/21 6 month CHF- LIBOR-BBA 1.91% 6,806 CHF 5,183,000 — 7/25/21 6 month CHF- LIBOR-BBA 2.025% 78,071 CHF 113,000,000 — 5/19/13 0.7125% 6 month CHF- LIBOR-BBA (1,005,353) EUR 13,291,000 — 7/26/21 6 month EUR- EURIBOR- REUTERS 3.277% 244,995 EUR 5,610,000 — 4/19/21 3.691% 6 month EUR- EURIBOR- REUTERS (446,850) GBP 25,610,000 — 2/3/16 3.065% 6 month GBP- LIBOR-BBA (2,403,241) GBP 14,160,000 — 2/3/21 6 month GBP- LIBOR-BBA 3.93% 2,011,834 MXN 78,540,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 71,960 SEK 35,730,000 — 2/7/21 3.82% 3 month SEK- STIBOR-SIDE (376,487) SEK 32,960,000 — 3/29/21 3 month SEK- STIBOR-SIDE 3.81125% 337,052 SEK 25,610,000 — 4/4/21 3.815% 3 month SEK- STIBOR-SIDE (261,778) SEK 35,174,000 — 7/28/21 3.35% 3 month SEK- STIBOR-SIDE (84,066) SEK 61,400,000 — 3/4/21 3 month SEK- STIBOR-SIDE 3.78% 609,830 Deutsche Bank AG $31,899,900 (17,402) 7/18/14 0.96% 3 month USD- LIBOR-BBA (132,993) 94,830,000 144,310 7/18/21 3 month USD- LIBOR-BBA 3.04% 1,295,608 7,502,000 — 7/21/21 3 month USD- LIBOR-BBA 3.057% 100,243 140,362,000 — 7/27/13 0.6325% 3 month USD- LIBOR-BBA (122,854) 6,665,000 — 7/27/41 3.95% 3 month USD- LIBOR-BBA (181,380) 189,905,400 394,650 8/1/18 2.45% 3 month USD- LIBOR-BBA (1,515,798) 1,332,317 — 8/1/21 3 month USD- LIBOR-BBA 3.06375% 16,761 230,834,500 (40,784) 5/13/13 0.75% 3 month USD- LIBOR-BBA (1,079,129) 72 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $70,873,400 $105,719 5/13/21 3 month USD- LIBOR-BBA 3.28% $3,027,396 19,591,784 334,040 7/21/21 3.55% 3 month USD- LIBOR-BBA (794,038) EUR 54,940,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (3,012,661) KRW 8,022,000,000 — 5/9/16 4.115% 3 month KRW- CD-KSDA- BLOOMBERG (88,084) KRW 8,022,000,000 — 4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (83,618) KRW 7,955,000,000 — 4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG (83,987) MXN 78,540,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 94,646 ZAR 226,930,000 — 7/22/12 5.8% 3 month ZAR- JIBAR-SAFEX (5,740) ZAR 52,518,000 — 7/22/16 3 month ZAR- JIBAR-SAFEX 7.38% 21,506 Goldman Sachs International $1,651,000 — 7/1/41 3 month USD- LIBOR-BBA 4.02625% 72,600 8,497,300 — 7/5/41 3 month USD- LIBOR-BBA 4.055% 415,385 32,843,400 — 7/19/21 3 month USD- LIBOR-BBA 3.075% 499,378 126,976,600 (53,977) 7/20/16 3 month USD- LIBOR-BBA 1.79% 1,057,474 1,741,000 — 7/21/13 0.665% 3 month USD- LIBOR-BBA (2,851) 3,900,000 — 7/21/21 3.06125% 3 month USD- LIBOR-BBA (53,560) 5,066,000 — 7/21/41 3.935% 3 month USD- LIBOR-BBA (126,883) 39,513,000 — 7/25/13 3 month USD- LIBOR-BBA 0.65625% 55,325 5,769,000 — 7/25/21 3 month USD- LIBOR-BBA 3.0675% 79,739 188,000 — 7/25/41 3 month USD- LIBOR-BBA 3.9325% 4,547 76,167,000 — 7/25/13 0.65625% 3 month USD- LIBOR-BBA (106,648) 40,789,500 E — 3/19/13 1.09375% 3 month USD- LIBOR-BBA (192,119) 73 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $37,533,000 $— 7/25/21 3 month USD- LIBOR-BBA 3.127% $719,206 63,818,000 — 7/26/21 3.09125% 3 month USD- LIBOR-BBA (1,013,249) 102,529,000 — 7/26/13 3 month USD- LIBOR-BBA 0.63% 87,696 22,907,000 — 7/26/41 3 month USD- LIBOR-BBA 3.93625% 567,510 1,737,000 — 7/27/21 3.062% 3 month USD- LIBOR-BBA (22,851) 49,071,000 — 7/28/13 3 month USD- LIBOR-BBA 0.61875% 29,123 8,112,000 — 7/28/41 3.935% 3 month USD- LIBOR-BBA (197,526) 15,785,000 — 8/1/21 3 month USD- LIBOR-BBA 3.0625% 196,681 6,102,000 — 8/2/41 3.8725% 3 month USD- LIBOR-BBA (72,018) 10,277,000 — 8/2/21 3.00125% 3 month USD- LIBOR-BBA (69,724) 7,323,000 — 8/2/41 3.81625% 3 month USD- LIBOR-BBA (10,466) 1,332,317 — 8/2/21 3 month USD- LIBOR-BBA 2.918% (895) CHF 55,520,000 — 12/15/12 0.538% 6 month CHF- LIBOR-BBA (445,670) EUR 29,610,000 — 6/9/21 6 month EUR- EURIBOR- REUTERS 3.409% 1,165,355 EUR 27,640,000 — 6/21/13 1 year EUR- EONIA-OIS- COMPOUND 1.632% 218,003 EUR 47,900,000 — 5/26/13 2.224% 6 month EUR- EURIBOR- REUTERS (484,441) GBP 6,308,000 — 7/21/21 3.3375% 6 month GBP- LIBOR-BBA (191,486) GBP 10,990,000 — 1/21/21 3.81% 6 month GBP- LIBOR-BBA (1,150,520) KRW 12,777,000,000 — 7/11/16 4.035% 3 month KRW- CD-KSDA- BLOOMBERG (85,131) KRW 7,688,000,000 — 4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (75,451) SEK 36,900,000 — 12/10/20 3.5775% 3 month SEK- STIBOR-SIDE (311,064) 74 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. SEK 61,400,000 $— 3/2/21 3 month SEK- STIBOR-SIDE 3.7575% $590,090 SEK 48,095,000 — 7/14/21 3 month SEK- STIBOR-SIDE 3.275% 68,581 JPMorgan Chase Bank, N.A. $117,300,000 E — 3/21/13 1.1685% 3 month USD- LIBOR-BBA (638,112) 57,200,000 E — 3/22/13 1.185% 3 month USD- LIBOR-BBA (319,748) 21,234,000 — 7/19/21 3.074% 3 month USD- LIBOR-BBA (320,941) 1,340,936 — 7/22/21 3 month USD- LIBOR-BBA 3.046% 16,455 748,973 — 7/26/21 3 month USD- LIBOR-BBA 3.08% 11,141 93,652,325 (1,804,961) 4/28/21 3 month USD- LIBOR-BBA 3.59% 4,902,053 45,798,000 2,870,390 7/26/21 4.46% 3 month USD- LIBOR-BBA (3,476,173) 45,798,000 2,876,114 7/26/21 4.525% 3 month USD- LIBOR-BBA (3,737,406) 68,697,000 4,347,318 7/27/21 4.745% 3 month USD- LIBOR-BBA (6,919,829) 202,900,000 — 5/9/13 0.7475% 3 month USD- LIBOR-BBA (918,472) CAD 7,738,000 — 7/11/21 3.23875% 3 month CAD- BA-CDOR (126,397) CAD 20,405,000 — 7/15/21 3 month CAD- BA-CDOR 3.213% 278,547 CAD 8,100,000 — 9/21/20 3.105% 3 month CAD- BA-CDOR (183,199) EUR 63,910,000 — 6/13/13 1 year EUR- EONIA-OIS- COMPOUND 1.74% 714,487 EUR 63,910,000 — 6/13/13 1.9865% 3 month EUR- EURIBOR- REUTERS (502,742) EUR 30,150,000 — 6/15/21 6 month EUR- EURIBOR- REUTERS 3.2715% 650,997 EUR 25,170,000 — 6/15/13 2.085% 6 month EUR- EURIBOR- REUTERS (148,313) EUR 6,300,000 — 5/31/15 6 month EUR- EURIBOR- REUTERS 2.0975% (36,440) EUR 31,420,000 — 5/31/20 6 month EUR- EURIBOR- REUTERS 2.949% (141,256) 75 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 1,383,000,000 $— 2/22/21 1.36375% 6 month JPY- LIBOR-BBA $(664,940) JPY 3,056,730,000 — 5/25/15 0.674375% 6 month JPY- LIBOR-BBA (419,139) JPY 3,048,260,000 — 9/16/15 6 month JPY- LIBOR-BBA 0.59125% 296,399 JPY 799,200,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 157,206 JPY 1,074,500,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA 7,389 MXN 11,220,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 15,406 MXN 57,160,000 — 8/19/20 1 month MXN- TIIE-BANXICO 6.615% (46,802) MXN 88,180,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% (21,071) UBS, AG AUD 7,080,000 E — 4/11/21 6 month AUD- BBR-BBSW 6.65% 176,272 AUD 7,080,000 — 4/12/21 6 month AUD- BBR-BBSW 6.61% 165,761 CHF 65,659,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (643,878) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $1,178,296 $— 1/12/39 (5.50%) 1 month Synthetic TRS $10,228 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,232,040 — 1/12/40 5.00% (1 month Synthetic TRS (12,950) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,177,880 — 1/12/39 (5.50%) 1 month Synthetic TRS 10,225 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,232,040 — 1/12/40 5.00% (1 month Synthetic TRS (12,950) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 76 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,759,952 $— 1/12/40 5.00% (1 month Synthetic MBX $16,824 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 8,187,793 — 1/12/40 5.00% (1 month Synthetic TRS (86,060) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 10,501,462 — 1/12/40 5.00% (1 month Synthetic TRS (110,379) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,288,490 — 1/12/40 5.00% (1 month Synthetic TRS (66,097) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,183,501 — 1/12/40 4.50% (1 month Synthetic MBX 25,421 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 11,141,047 — 1/12/38 (6.50%) 1 month Synthetic TRS 63,003 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,182,954 — 1/12/40 5.00% (1 month Synthetic MBX 30,427 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,360,922 — 1/12/41 5.00% (1 month Synthetic MBX 23,306 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 13,478,226 — 1/12/38 (6.50%) 1 month Synthetic MBX (179,454) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 13,674,778 — 1/12/41 5.00% (1 month Synthetic MBX 134,989 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,488,716 — 1/12/40 5.00% (1 month Synthetic TRS (120,755) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,570,487 — 1/12/41 5.00% (1 month Synthetic TRS (22,606) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 77 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $12,280,000 $— 4/7/16 (2.63%) USA Non Revised $(17,720) Consumer Price Index — Urban (CPI-U) 3,354,985 — 1/12/39 (5.50%) 1 month Synthetic TRS 29,123 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 2,599,646 — 1/12/39 (5.50%) 1 month Synthetic TRS 22,566 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,252,501 — 1/12/40 (4.50%) 1 month Synthetic TRS 11,146 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 8,011,583 — 1/12/38 (6.50%) 1 month Synthetic MBX (106,669) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,875,120 — 1/12/40 4.00% (1 month Synthetic MBX 110,543 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 32,953,194 — 1/12/40 5.00% (1 month Synthetic TRS (346,364) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,727,925 — 1/12/40 5.00% (1 month Synthetic TRS (70,716) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 13,514,098 — 1/12/40 5.00% (1 month Synthetic TRS (142,044) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 14,009 — 1/12/40 5.00% (1 month Synthetic TRS (147) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 16,698,953 — 1/12/40 4.50% (1 month Synthetic MBX 194,411 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 8,323,457 — 1/12/40 5.00% (1 month Synthetic TRS (87,486) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 78 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $50,159,423 $— 1/12/41 5.00% (1 month Synthetic MBX $495,142 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 20,076,129 — 1/12/40 5.00% (1 month Synthetic TRS (211,016) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 25,304,372 — 1/12/40 5.00% (1 month Synthetic TRS (265,969) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,334,774 — 1/12/41 5.00% (1 month Synthetic MBX 72,404 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,542,446 — 1/12/40 5.00% (1 month Synthetic MBX 14,745 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,001,890 — 1/12/40 5.00% (1 month Synthetic MBX 47,816 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,626,075 — 1/12/40 5.00% (1 month Synthetic MBX 34,663 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,710,398 — 1/12/38 (6.50%) 1 month Synthetic TRS 26,638 USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. 1,146,719 — 1/12/39 (5.50%) 1 month Synthetic TRS 9,954 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,252,501 — 1/12/40 4.50% (1 month Synthetic TRS (11,146) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 6,945,223 — 1/12/41 (4.50%) 1 month Synthetic MBX (70,003) USD-LIBOR Index 4.50% 30 year Fannie Mae pools 79 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $9,824,796 $— 1/12/41 5.00% (1 month Synthetic MBX $96,984 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools GBP 16,980,000 — 5/18/13 (3.38%) GBP Non-revised 715,727 UK Retail Price Index Credit Suisse International $12,923,424 — 1/12/41 4.50% (1 month Synthetic MBX 130,260 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,536,962 — 1/12/41 5.00% (1 month Synthetic MBX 34,915 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,611,660 — 1/12/41 (4.50%) 1 month Synthetic MBX (36,403) USD-LIBOR Index 4.50% 30 year Fannie Mae pools 6,057,221 — 1/12/38 (6.50%) 1 month Synthetic MBX (80,648) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,232,040 — 1/12/40 5.00% (1 month Synthetic TRS (12,950) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,178,296 — 1/12/39 (5.50%) 1 month Synthetic TRS 10,228 USD-LIBOR Index 5.50% 30 year Fannie Mae pools Deutsche Bank AG 4,785,122 — 1/12/40 (5.00%) 1 month Synthetic TRS 50,298 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 6,057,221 — 1/12/38 (6.50%) 1 month Synthetic MBX (80,648) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Goldman Sachs International 6,635,762 — 1/12/40 (5.00%) 1 month Synthetic TRS 69,747 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 2,427,214 — 1/12/40 5.00% (1 month Synthetic TRS (25,512) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 80 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. 7,020,000 $— 3/1/16 2.47% USA Non Revised $(61,179) Consumer Price Index — Urban (CPI-U) 5,265,000 — 3/3/16 2.45% USA Non Revised (50,718) Consumer Price Index — Urban (CPI-U) 128,291 — 1/12/40 (5.00%) 1 month Synthetic TRS 1,348 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 4,321,802 — 1/12/39 5.50% (1 month Synthetic TRS (37,516) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 3,766,901 — 1/12/40 (5.00%) 1 month Synthetic TRS 39,593 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 2,570,487 — 1/12/41 (5.00%) 1 month Synthetic TRS 22,606 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 855,054 — 1/12/39 (5.50%) 1 month Synthetic TRS 7,422 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 8,576,979 — 1/12/40 (5.00%) 1 month Synthetic TRS 90,151 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 30,420,524 99,817 1/12/41 (5.00%) 1 month Synthetic MBX (135,582) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 7,169,073 — 1/12/39 5.50% (1 month Synthetic TRS (62,240) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Total 81 CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/11 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba2 $— $2,805,000 3/20/12 285 bp $46,619 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (41,661) 4,680,000 12/20/19 (100 bp) 705,563 Ukraine (Government of), 7.65%, 6/11/13 B2 — 2,175,000 10/20/11 194 bp 11,620 Deutsche Bank AG Federal Republic of Brazil 12 1/4%, 3/6/30 Baa2 — 1,500,000 10/20/17 105 bp (14,169) Russian Federation, 7 1/2%, 3/31/30 — — 442,500 4/20/13 (112 bp) (4,463) United Mexican States 7.5%, 4/8/33 Baa1 — 2,945,000 3/20/14 56 bp (9,545) Smurfit Kappa Funding 7 3/4%, 4/1/15 B2 — EUR935,000 9/20/13 715 bp 154,329 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR880,000 9/20/13 477 bp 83,685 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR880,000 9/20/13 535 bp 99,807 Goldman Sachs International Lighthouse International Co., SA, 8%, 4/30/14 Ca — EUR815,000 3/20/13 680 bp (728,693) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ (124,616) $6,042,000 6/20/16 500 bp (69,795) Republic of Argentina, 8.28%, 12/31/33 B3 — 1,385,000 6/20/14 235 bp (100,783) Russian Federation, 7 1/2%, 3/31/30 Baa1 — 225,000 9/20/13 276 bp 11,724 Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27 — — 2,340,000 11/20/11 (170 bp) 1,518 Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 1,570,000 10/20/12 339 bp (47,994) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at July 31, 2011. 82 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $— $952 Energy — — 4,141 Total common stocks — — Asset-backed securities — 107,046,112 2,736,468 Convertible bonds and notes — 1,714,963 — Convertible preferred stocks — 815,820 — Corporate bonds and notes — 295,290,212 33,190 Foreign government bonds and notes — 82,900,331 — Mortgage-backed securities — 207,372,469 199,886 Preferred stocks — 1,134,522 — Purchased options outstanding — 27,271,110 — Senior loans — 23,320,754 — U.S. Government and Agency Mortgage Obligations — 87,520,326 — Warrants — 1,697 51,323 Short-term investments 148,405,763 98,801,825 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $206,102 $— Futures contracts (1,304,816) — — Written options — (84,150,110) — TBA sale commitments — (13,514,843) — Interest rate swap contracts — (55,269,697) — Total return swap contracts — 29,109 — Credit default contracts — 305,700 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 83 Statement of assets and liabilities 7/31/11 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $926,315,262) $936,216,101 Affiliated issuers (identified cost $148,405,763) (Note 6) 148,405,763 Cash 2,383,403 Cash collateral for certain derivative contracts (Note 1) 16,574,000 Foreign currency (cost $33,821) (Note 1) 32,433 Dividends, interest and other receivables 8,370,199 Receivable for investments sold 18,321,931 Receivable for sales of delayed delivery securities (Notes 1 and 7) 13,561,577 Unrealized appreciation on swap contracts (Note 1) 45,762,732 Receivable for variation margin (Note 1) 780,116 Unrealized appreciation on forward currency contracts (Note 1) 4,915,415 Premium paid on swap contracts (Note 1) 2,294,367 Total assets LIABILITIES Distributions payable to shareholders 7,230,559 Payable for investments purchased 24,936,415 Payable for purchases of delayed delivery securities (Notes 1 and 7) 83,651,632 Payable for compensation of Manager (Note 2) 1,570,823 Payable for investor servicing fees (Note 2) 36,466 Payable for custodian fees (Note 2) 73,718 Payable for Trustee compensation and expenses (Note 2) 203,915 Payable for administrative services (Note 2) 4,517 Unrealized depreciation on forward currency contracts (Note 1) 4,709,313 Written options outstanding, at value (premiums received $73,780,780) (Notes 1 and 3) 84,150,110 Premium received on swap contracts (Note 1) 15,646,898 Unrealized depreciation on swap contracts (Note 1) 87,345,089 TBA sale commitments, at value (proceeds receivable $13,419,492) (Note 1) 13,514,843 Other accrued expenses 140,172 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,071,771,250 Undistributed net investment income (Note 1) 24,219,272 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (178,228,946) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (43,358,009) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($874,403,567 divided by 141,775,790 shares) $6.17 The accompanying notes are an integral part of these financial statements. 84 Statement of operations Year ended 7/31/11 INVESTMENT INCOME Interest (net of foreign tax of $157,715) (including interest income of $56,847 from investments in affiliated issuers) (Note 6) $71,834,732 Dividends 34,311 Total investment income EXPENSES Compensation of Manager (Note 2) 6,333,970 Investor servicing fees (Note 2) 447,829 Custodian fees (Note 2) 145,550 Trustee compensation and expenses (Note 2) 77,630 Administrative services (Note 2) 27,011 Other 603,229 Total expenses Expense reduction (Note 2) (2,765) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 91,786,130 Net realized loss on swap contracts (Note 1) (43,135,906) Net realized loss on futures contracts (Note 1) (7,198,138) Net realized loss on foreign currency transactions (Note 1) (9,980,952) Net realized gain on written options (Notes 1 and 3) 26,486,196 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,679,369) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (44,879,982) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 85 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment income $64,236,589 $85,496,992 Net realized gain on investments and foreign currency transactions 57,957,330 86,572,814 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (46,559,351) 26,794,606 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (95,470,350) (118,145,298) Increase from capital share transactions from reinvestment of distributions 7,024,055 3,172,110 Total increase (decrease) in net assets NET ASSETS Beginning of year 887,215,294 803,324,070 End of year (including undistributed net investment income of $24,219,272 and $46,691,475, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of year 140,677,816 140,174,621 Shares issued in connection with reinvestment of distributions 1,097,974 503,195 Shares outstanding at end of year 141,775,790 140,677,816 The accompanying notes are an integral part of these financial statements. 86 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 7/31/11 7/31/10 7/31/09 7/31/08 7/31/07 Net asset value, beginning of period Investment operations: Net investment income a .45 .61 .30 .50 .36 Net realized and unrealized gain (loss) on investments .09 .81 (.64) (.69) .03 Total from investment operations Less distributions: From net investment income (.68) (.84) (.52) (.42) (.36) Total distributions Increase from shares repurchased — — Net asset value, end of period Market price, end of period Total return at market price (%) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .85 .87 e .93 e,f .83 f .82 f Ratio of expenses to average net assets, excluding interest expense (%) c .85 .86 .88 f .83 f .82 f Ratio of net investment income to average net assets (%) 7.16 9.78 5.92 f 7.20 f 5.02 f Portfolio turnover (%) d 294 85 230 134 84 a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes dollar roll transactions. e Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.01% and 0.05% of average net assets for the periods ended July 31, 2010 and July 31, 2009, respectively. f Reflects waivers of certain fund expenses in connection with Putnam Prime Money Market Fund in effect during the period. As a result of such waivers, the expenses of the fund for the periods ended July 31, 2009, July 31, 2008 and July 31, 2007, reflect a reduction of less than 0.01%, less than 0.01% and 0.01% of average net assets, respectively. The accompanying notes are an integral part of these financial statements. 87 Notes to financial statements 7/31/11 Note 1: Significant accounting policies Putnam Premier Income Trust (the fund), a non-diversified Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The fund’s investment objective is to seek high current income consistent with the preservation of capital by allocating its investments among the U.S. government sector, high yield sector and international sector of the fixed-income securities market. The fund invests in higher yielding, lower-rated bonds that have a higher rate of default due to the nature of the investments. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from August 1, 2010 through July 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity 88 exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not 89 present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. G) Futures contracts The fund uses futures contracts to hedge interest rate risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. H) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $708,000,000 on purchased options contracts for the reporting period. I) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. J) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded 90 as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $277,600,000 on total return swap contracts for the reporting period. K) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $7,960,500,000 on interest rate swap contracts for the reporting period. L) Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. M) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect 91 to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $212,877 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $114,607,523 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $109,768,343, which includes $16,574,000 of segregated cash. N) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. P) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Q) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. 92 R) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At July 31, 2011, the fund had a capital loss carryover of $168,918,502 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss carryover Expiration $6,338,093 July 31, 2015 17,302,669 July 31, 2016 58,742,308 July 31, 2017 86,535,432 July 31, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. S) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, the expiration of a capital loss carryover, dividends payable, unrealized gains and losses on certain futures contracts, realized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $8,761,558 to increase undistributed net investment income and $45,647,503 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $36,885,945. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $41,362,204 Unrealized depreciation (42,184,843) Net unrealized depreciation (822,639) Undistributed ordinary income 26,112,490 Capital loss carryforward (168,918,502) Cost for federal income tax purposes $1,085,444,503 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.75% of the first $500 million, 0.65% of the next $500 million, 0.60% of the next $500 million, and 0.55% of the next $5 billion, with additional breakpoints at higher asset levels. 93 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund through December 31, 2010. Subsequent to December 31, 2010 these services were provided by Putnam Investor Services, Inc., an affiliate of Putnam Management. Both Putnam Investor Services and Putnam Investor Services, Inc. were paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTC’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $2,765 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $601, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $2,363,050,330 and $2,505,168,844, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 1,072,209,000 $55,803,959 beginning of the reporting period CHF — $— Options USD 1,900,269,517 68,226,971 opened CHF 146,640,000 160,099 Options USD (1,401,517,323) (49,211,770) exercised CHF — — Options USD (28,067,900) (1,198,479) expired CHF — — Written options outstanding at the USD 1,542,893,294 $73,620,681 end of the reporting period CHF 146,640,000 $160,099 94 Note 4: Shares repurchased In September 2010, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2011 (based on shares outstanding as of October 7, 2010). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October7, 2010 (based on shares outstanding as of October 7, 2009). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund did not repurchase any shares. In September 2011, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12 month period ending October 7, 2012 (based on shares outstanding as of October 7, 2011). Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $1,211,347 Payables $905,647 Foreign exchange contracts Receivables 4,915,415 Payables 4,709,313 Investments, Equity contracts Receivables 53,020 Payables — Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation/ Unrealized appreciation/ Interest rate contracts (depreciation) 76,185,773* (depreciation) 189,610,177* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $467,176 $467,176 Foreign exchange contracts — — — (9,573,193) — (9,573,193) Equity contracts — (202) — — — (202) Interest rate contracts 24,751,231 — (7,198,138) — (43,603,082) (26,049,989) Total 95 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $478,738 $478,738 Foreign exchange contracts — — — (1,619,869) — (1,619,869) Equity contracts — 1,136 — — — 1,136 Interest rate contracts (24,650,355) — (7,769,296) — 34,657,534 2,237,883 Total † For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $56,847 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $687,233,954 and $542,055,843, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 96 Federal tax information (Unaudited) The fund designated 0.05% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For its tax year ended July 31, 2011, the fund hereby designates 0.05%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the tax year ended July 31, 2011, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $74,111,382 of distributions paid as qualifying to be taxed as interest-related dividends, and $— to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. Shareholder meeting results (Unaudited) January 28, 2011 meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 124,995,682 2,833,995 Barbara M. Baumann 125,219,653 2,610,024 Jameson A. Baxter 125,028,717 2,800,960 Charles B. Curtis 124,850,801 2,978,876 Robert J. Darretta 125,199,983 2,629,695 Myra R. Drucker* 125,142,656 2,687,021 John A. Hill 125,102,028 2,727,649 Paul L. Joskow 125,175,960 2,653,717 Kenneth R. Leibler 125,178,545 2,651,132 George Putnam, III 125,181,578 2,648,099 Robert E. Patterson 125,089,603 2,740,074 Robert L. Reynolds 125,212,500 2,617,177 W. Thomas Stephens 125,052,179 2,777,499 * Myra Drucker retired from the Board of Trustees of the Putnam funds effective January 30, 2011. All tabulations are rounded to the nearest whole number. 97 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 98 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to 2008 assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2011, there were 106 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 99 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Fund information About Putnam Investments Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager John A. Hill Mark C. Trenchard Putnam Investment Paul L. Joskow Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Robert T. Burns Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited 57–59 St James’s Street Officers James P. Pappas London, England SW1A 1LD Robert L. Reynolds Vice President President Marketing Services Judith Cohen Putnam Retail Management Jonathan S. Horwitz Vice President, Clerk and One Post Office Square Executive Vice President, Assistant Treasurer Boston, MA 02109 Principal Executive Officer, Treasurer and Michael Higgins Custodian Compliance Liaison Vice President, Senior Associate State Street Bank Treasurer and Assistant Clerk and Trust Company Steven D. Krichmar Vice President and Nancy E. Florek Legal Counsel Principal Financial Officer Vice President, Assistant Clerk, Ropes & Gray LLP Assistant Treasurer and Janet C. Smith Proxy Manager Independent Registered Vice President, Assistant Public Accounting Firm Treasurer and Principal Susan G. Malloy KPMG LLP Accounting Officer Vice President and Assistant Treasurer Trustees Beth S. Mazor Jameson A. Baxter, Chair Vice President Ravi Akhoury Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: (a) The Fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2011	$96,074	$	$6,100	$ — July 31, 2010	$85,941	$	$5,800	$ — For the fiscal years ended July 31, 2011 and July 31, 2010, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,100 and $5,800 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
